CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS AGREEMENT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
Exhibit 10.8


THIRD AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT

dated as of April 7, 2020

between

J. ARON & COMPANY LLC

and

ALON REFINING KROTZ SPRINGS, INC.






1





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1 DEFINITIONS AND CONSTRUCTION 1
ARTICLE 2 CONDITIONS PRECEDENT 24
ARTICLE 3 TERM OF AGREEMENT 27
ARTICLE 4 COMMENCEMENT DATE TRANSFER 27
ARTICLE 5 SUPPLY OF CRUDE OIL 28
ARTICLE 6 PURCHASE VALUE FOR CRUDE OIL 39
ARTICLE 7 TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT 41
ARTICLE 8 PURCHASE AND DELIVERY OF PRODUCTS 46
ARTICLE 9 ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS 48
ARTICLE 10 PAYMENT PROVISIONS 50
ARTICLE 11 INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT 57
ARTICLE 12 FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES 58
ARTICLE 13 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE 61
ARTICLE 14 TAXES 63
ARTICLE 15 INSURANCE 64
ARTICLE 16 FORCE MAJEURE 66
ARTICLE 17 REPRESENTATIONS, WARRANTIES AND COVENANTS 68
ARTICLE 18 DEFAULT AND TERMINATION 73
ARTICLE 19 SETTLEMENT AT TERMINATION 80
ARTICLE 20 INDEMNIFICATION 84
ARTICLE 21 LIMITATION ON DAMAGES 86
ARTICLE 22 AUDIT AND INSPECTION 86
ARTICLE 23 CONFIDENTIALITY 86
ARTICLE 24 GOVERNING LAW 87
ARTICLE 25 ASSIGNMENT 87
ARTICLE 26 NOTICES 88
ARTICLE 27 NO WAIVER, CUMULATIVE REMEDIES 88
ARTICLE 28 NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES 89
ARTICLE 29 MISCELLANEOUS 89




-i-

--------------------------------------------------------------------------------






Schedules
Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Values
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
Existing Financing Agreements
Schedule G-1
Weekly Production and Invoice Schedule
Schedule G-2
Daily Settlement Schedule
Schedule H
Form of Tank Balance Volume Report and Form of Inventory Reports
Schedule I
Initial Target Month End Crude Volume
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-out Inventory Sales Agreement
Schedule S
Form of Production Report
Schedule T
Excluded Transaction Trade Sheet
Schedule U
Holdback Schedule
Schedule V
Available Storage or Transportation Arrangements; Other Included Crude Locations
Schedule W
Nederland-Krotz Buy/Sell Confirmation
Schedule X
[Reserved]
Schedule Y
[Reserved]
Schedule Z
[Reserved]
Schedule AA
[Reserved]
Schedule BB
[Reserved]
Schedule CC
[Reserved]



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Schedule DD
[Reserved]
Schedule EE
[Reserved]
Schedule FF
[Reserved]
Schedule GG
Periodic Price Adjustments
Schedule HH
Transition Adjustment Period Provisions
 
 





-iii-

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
This Third Amended and Restated Supply and Offtake Agreement (this “Agreement”)
is made as of April 7, 2020 (the “Effective Date”), between J. Aron & Company
LLC (“Aron”), a limited liability company organized under the laws of New York
(formerly known as J. Aron & Company, a general partnership organized under the
laws of New York) and located at 200 West Street, New York, New York 10282-2198,
and Alon Refining Krotz Springs, Inc. (the “Company”), a Delaware corporation
located at Hwy. 105 South, Krotz Springs, Louisiana 70750-0453 (each referred to
individually as a “Party” or collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in Krotz
Springs, Louisiana for the processing and refining of crude oil and other
petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, the Company and Aron are parties to an Amended and Restated Supply and
Offtake Agreement, (the “First Restated Agreement”) dated as of May 26, 2010,
pursuant to which Aron agreed to deliver crude oil and other petroleum
feedstocks to the Company for use at such Refinery and purchase all refined
products produced by the Refinery (other than certain excluded products);
WHEREAS, the Parties amended and restated in its entirety the First Restated
Agreement by entering into a Second Amended and Restated Supply and Offtake
Agreement dated as of February 1, 2015 (the “Second Restated Agreement”); and
WHEREAS, the Parties wish to amend and restate in its entirety the Second
Restated Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Second Restated Agreement is hereby amended and
restated in its entirety as of the date hereof and as follows:





--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below.
“Acceptable Financial Institution” means a U.S. commercial bank or a foreign
bank with a U.S. branch office, with the respective rating then assigned to its
unsecured and senior long-term debt or deposit obligations (not supported by
third party credit enhancement) by S&P or Moody’s of at least “A” by S&P or “A2”
by Moody’s.
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Additional Financing Agreement” has the meaning specified in Section 17.2(o).
“Additional Procurement Contract” means any Crude Oil purchase agreement between
Aron and a Third Party Supplier entered into following the Commencement Date
pursuant to Section 5.3(b), or such other contract to the extent the Parties
deem such contract to be a Procurement Contract for purposes hereof.
“Additional Monthly Fee” has the meaning specified in the Fee Letter.
“Adequate Assurance” has the meaning specified in Section 12.5.
“Adjusted Month End Crude Volume” has the meaning specified in
Section 7.2(d)(i).
“Adjusted Month End Product Volume” has the meaning specified in Section 7.3(e).
“Affected Party” has the meaning specified in Section 16.1.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person; provided that, without limiting the foregoing, it is acknowledged that
Delek MLP constitutes an Affiliate of the Company for purposes hereof. For this
purpose, “control” of any entity or Person means ownership of a majority of the
issued shares or voting power or control in fact of the entity or Person.


2

--------------------------------------------------------------------------------





“Aggregate Receipts” has the meaning specified in Section 7.5(d)(i).
“Agreement” or “this Agreement” means this Second Amended and Restated Supply
and Offtake Agreement, as may be amended, modified, supplemented, extended,
renewed or restated from time to time in accordance with the terms hereof,
including the Schedules hereto.
“Alon USA” means Alon USA, LP, a Texas limited partnership.
“Alon USA Supply and Offtake Agreement” means the Second Amended and Restated
Supply and Offtake Agreement between Aron and Alon USA, dated as of February 1,
2015, as may from time to time be amended, modified, supplemented and/or
restated.
“Alternate Delivery Point” means the last permanent flange of the BSR Crude
Storage Tanks located at the Big Spring Refinery that connects directly to the
first permanent flange of the White Oil Connection.
“Ancillary Contract” has the meaning specified in Section 19.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts
and regardless of the point at which or terms upon which delivery is made under
any Procurement Contract), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load or discharge port charges and fees, pipeline transportation costs,
pipeline transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund and other comparable fees, processing fees
(including fees for water or sediment removal or feedstock decontamination),
merchandise processing costs and fees, importation costs, any charges imposed by
any Governmental Authority (including transfer taxes (but not taxes on the net
income of Aron) and customs and other duties), user fees, fees and costs for any
credit support provided to any pipelines with respect to any transactions
contemplated by this Agreement and any pipeline compensation or reimbursement
payments that are not timely paid by the pipeline to Aron. Notwithstanding the
foregoing, (i) Aron’s hedging costs in connection with this Agreement or the
transactions contemplated hereby shall not be considered Ancillary Costs (but
such exclusion shall not change or be deemed to change the manner in which
Related Hedges are addressed under Article 19 below) and (ii) any Product
shipping costs of Aron, to the extent incurred after Aron has removed such
Product from the Product Storage Tanks for its own account, shall not be
considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including


3

--------------------------------------------------------------------------------





Environmental Law, in each case as may be applicable to either Party or the
subject matter of this Agreement.
“Aron’s Policies and Procedures” shall have the meaning specified in
Section 13.4(a).
“Aron’s Property” has the meaning specified in Section 17.2(h).
“Assigned Sales Commitment” has the meaning specified in Section 8.8(a).
“Available Storage or Transportation Arrangements” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.
“Average Monthly NYMEX Price” means, for any calendar month, the arithmetic
average of the closing settlement prices of the trading days in the applicable
calendar month on the New York Mercantile Exchange for the first nearby Light
Sweet Crude Oil Contract.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any agreement between the Company and a third party
pursuant to which the Company has acquired rights to use any of the Included
Locations.
“Base Price” has the meaning specified in Section 6.2(a)(i).


4

--------------------------------------------------------------------------------





“Baseline Volume” means for each Product Group the respective minimum volume
specified therefor under the “Baseline Volume” column on Schedule D.
“Big Spring Refinery” means the petroleum refinery located in Big Spring, Texas
leased by Alon USA.
“BSR Acknowledgment Agreement” means the Acknowledgement Agreement, dated as of
March 30, 2018, among Aron, Alon USA and Wells Fargo Bank, National Association
(in its capacity as collateral agent for certain lenders).
“BSR Crude Storage Tanks” mean the Crude Oil storage tanks located at the Big
Spring Refinery which have been leased to Aron in connection with the Alon USA
Supply and Offtake Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Change of Control” means (a) the failure of Guarantor to (i) hold and own,
directly or indirectly, Equity Interests representing 100%, on a fully diluted
basis, of the aggregate ordinary voting power of the Company or (ii) control the
Company, or (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Equity Interests that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than forty percent (40%) of the Equity Interests of
Guarantor entitled to vote in the election of members of the board of directors
of Guarantor. For the purpose of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling”, “Controlled”
and “under common Control with” have meanings correlative thereto.
“Collateral” means the “Collateral” as defined in the Lien Documents.
“Commencement Date” means May 26, 2010.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that is
then held at Crude Storage Tanks, which quantity shall be the volume of Crude
Oil recorded in the Inventory Report prepared pursuant to the Inventory Sales
Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.


5

--------------------------------------------------------------------------------





“Commencement Date Products Volumes” means the total quantities of the Products
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that are
then held at Product Storage Tanks, which quantities shall be the volume of
Products recorded in the Inventory Report prepared pursuant to the Inventory
Sales Agreement.
“Commencement Date Volumes” mean, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Acknowledgment Agreement” means the Acknowledgement Agreement, dated as
of March 30, 2018, among Aron, the Company and Wells Fargo Bank, National
Association (in its capacity as collateral agent for certain lenders).
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nomination” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Credit Enhancement” means any credit enhancement or credit support arrangement
in support of the obligations of Aron under or with respect to this Agreement,
the Inventory Sales Agreement and the Step-out Inventory Sales Agreement,
including any guarantee, collateral arrangement (including any pledge, charge,
mortgage or other security interest in collateral or title transfer
arrangement), trust or similar arrangement, letter of credit, transfer of margin
or any similar arrangement.
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means crude oil of any type or grade.
“Crude Purchase Fee” has the meaning specified in Section 6.2(b)(iii).
“Crude Storage Tanks” means any of the tanks adjacent to the Refinery listed on
Schedule E hereto that store Crude Oil.
“Customer” has the meaning specified in the Marketing and Sales Agreement.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to
(a) Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.


6

--------------------------------------------------------------------------------





“Daily Product Value” has the meaning specified in Section 10.2(c).
“Daily Supply Value” has the meaning specified in Section 10.2(b).
“Daily Value” means, with respect to a particular grade of Crude Oil or type of
Product, the applicable Index Amount plus the Crude Price or Product Price, as
applicable, indicated on Schedule B as the relevant daily value.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2(a).
“Deferred Portion” has the meaning specified in Section 4.3.
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delek Acknowledgment Agreement” means the Acknowledgement Agreement, dated as
of March 30, 2018, among Aron, Lion Oil Company, Lion Oil Trading &
Transportation, LLC and Wells Fargo Bank, National Association (in its capacity
as collateral agent for certain lenders).
“Delek MLP” means Delek Logistics Partners, LP and its subsidiaries
(individually and collectively).
“Delivered Quantity” has the meaning specified in Section 5.11(d)(i).
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co, and in
the case of the Company, Alon USA, Lion Oil Company, and Lion Oil Trading &
Transportation, LLC, Delek Refining, Ltd. and Delek Marketing & Supply, LLC
(collectively, the “Delek Entities”), provided that a Delek Entity shall be a
Designated Affiliate of the Company only if and for so long as it is an
Affiliate of the Company.
“Disposed Quantity” has the meaning specified in Section 9.3(a).
“Disposition Amount” has the meaning specified in Section 9.3(a).


7

--------------------------------------------------------------------------------





“Eastbound Quantity” means, for any Supplemental Quantity that is an Eastbound
Shipment, a quantity of Crude Oil equal to negative one (-1) times that
Supplemental Quantity.
“Eastbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material commencing
with the withdrawal of Crude Oil from the BSR Crude Storage Tanks through the
Alternate Delivery Point and the movement of such Crude Oil through the
Supplemental Injection Point (after which it shall constitute Supplemental
Material) and then via the Supplemental Pipeline to the Nederland Terminal.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“Electronic Signature” means any electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Equity Interests” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excess Quantity” means any portion of any Supplemental Quantity that, due to
the application of the proration policy under the Supplemental Pipeline Tariff,
may not be transported by Aron under its status as designated shipper on the
Supplemental Pipeline and instead is subject to a buy/sell transaction
consisting of a sale from Aron to Alon USA and a subsequent sale from Alon USA
to Aron.
“Excluded Materials” means any materials other than Crude Oil or Products.


8

--------------------------------------------------------------------------------





“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Financing Agreements” mean the Financing Agreements listed on
Schedule X.
“Existing Sales Commitments” has the meaning specified in Section 8.8(a).
“Existing Procurement Contract” means such crude oil purchase agreement, dated
as of the Commencement Date, between Chevron and Aron having such terms and
conditions as Aron shall deem acceptable.
“Expiration Date” has the meaning specified in Section 3.1.
“Exposure Default Interest” has the meaning specified in Section 10.6(b).
“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately three (3) preceding Business Days, then such rate shall be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., CPT, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain amended and restated letter from Aron to the
Company, executed on or after the date hereof and as from time to time
thereafter amended and/or restated, which identifies itself as the “Fee Letter”
for purposes hereof, and pursuant to which the Parties have set forth the
amounts for and other terms relating to certain fees payable hereunder.
“FERC” means the Federal Energy Regulatory Commission.
“Financing Agreement” means any credit agreement, indenture or other financing
agreement under which the Guarantor or any of its subsidiaries (including the
Company) may incur or become liable for indebtedness for borrowed money
(including capitalized lease obligations and reimbursement obligations with
respect to letters of credit) but only if the covenants thereunder limit or
otherwise apply to any of the business, assets or operations of the Company.
“First Restated Agreement” has the meaning specified in the recitals above.
“First Restated Agreement Effective Date” means the “Effective Date” as defined
in the First Restated Agreement.


9

--------------------------------------------------------------------------------





“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, or explosions or
accidents to, wells, storage plants, refineries, terminals, machinery or other
facilities; acts of war, hostilities (whether declared or undeclared), civil
commotion, embargoes, blockades, terrorism, sabotage or acts of the public
enemy; any act or omission of any Governmental Authority; good faith compliance
with any order, request or directive of any Governmental Authority; curtailment,
interference, failure or cessation of supplies reasonably beyond the control of
a Party; or any other cause reasonably beyond the control of a Party, whether
similar or dissimilar to those above and whether foreseeable or unforeseeable,
which, by the exercise of due diligence, such Party could not have been able to
avoid or overcome. Solely for purposes of this definition, the failure of any
Third Party Supplier to deliver Crude Oil pursuant to any Procurement Contract,
whether as a result of Force Majeure as defined above, “force majeure” as
defined in such Procurement Contract, breach of contract by such Third Party
Supplier or any other reason, shall constitute an event of Force Majeure for
Aron under this Agreement with respect to the quantity of Crude Oil subject to
that Procurement Contract.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Guarantee” means the Guaranty, dated as of July 20, 2017, from the Guarantor
provided to Aron in connection with this Agreement and the transactions
contemplated hereby.
“Guarantor” means Delek US Holdings, Inc.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“HLS” means heavy Louisiana sweet.
“Hydrocarbons” has the meaning specified in Section 17.2(i).
“Identified Facilities” has the meaning specified in Section 13.4(a).


10

--------------------------------------------------------------------------------





“Included Locations” means, collectively, the Included Supplemental Facilities,
any Other Included Crude Locations and any other third party owned and operated
storage facility or pipeline which the Parties agree shall be an “Included
Location” for purposes hereof.
“Included Supplemental Facilities” means, collectively, the Supplemental
Pipeline and the Nederland Terminal.
“Included Transaction” means a transaction identified as such pursuant to
Section 5.11(b) or such other transaction to the extent the Parties deem such
transaction to be an Included Transaction for purposes hereof (which deemed
transaction may include an agreement of Aron to purchase Product from the
Company as well as an agreement of the Company to purchase Product from Aron).
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Index Amount” has the meaning specified on Schedule B.
“Index Value” has the meaning specified in Section 7.5(d)(ii).
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Inventory Sales Agreement” means the purchase and sale agreement, in a form and
substance mutually agreeable to the Parties, dated as of the Commencement Date,
pursuant to which the Company is selling and transferring to Aron the
Commencement Date Volumes for the Commencement Date Purchase Value, free and
clear of all liens, claims and encumbrances of any kind.
“KSR Monthly Deferral Amount” has the meaning specified in Schedule HH.
“LC Default” means, with respect to a Letter of Credit, the occurrence of any of
the following events at any time: (a) the issuer of such Letter of Credit ceases
to be an Acceptable Financial Institution; (b) the issuer of the Letter of
Credit shall fail to comply with or perform its obligations under such Letter of
Credit; (c) the issuer of such Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of, such
Letter of Credit; (d) such Letter of Credit is to expire within twenty (20)
Business Days or (e) the issuer of such Letter of Credit becomes Bankrupt.
“Letter of Credit” means an irrevocable, transferable standby letter of credit
issued by an Acceptable Financial Institution in favor of Aron and provided by
the Company to Aron pursuant to and otherwise satisfying the requirements of
Section 12.4(c) below, in a form and in substance satisfactory to Aron.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.


11

--------------------------------------------------------------------------------





“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Liens” has the meaning specified in Section 17.2(h).
“Lien Documents” means the Pledge and Security Agreement and any other
instruments, documents and agreements delivered by or on behalf of the Company
in order to grant to, or perfect in favor of, Aron, a lien on any real, personal
or mixed property of the Company as security for the obligations of the Company
pursuant to this Agreement and the Transaction Documents.
“Liquidated Amount” has the meaning specified in Section 18.2(f).
“LLS” means light Louisiana sweet.
“Long Crude FIFO Value” has the meaning specified on Schedule B.
“Long Product FIFO Value” means the price so listed on Schedule B.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its subsidiaries taken as a whole;
(ii) the ability of the Company to fully and timely perform its obligations;
(iii) the legality, validity, binding effect or enforceability against the
Company of any of the Transaction Documents; or (iv) the rights and remedies
available to, or conferred upon, Aron hereunder; provided that none of the
following changes or effects shall constitute a “Material Adverse Change”:
(1) changes, or effects arising from or relating to changes, of laws, that are
not specific to the business or markets in which the Company operates;
(2) changes arising from or relating to, or effects of, the transactions
contemplated by this Agreement or the taking of any action in accordance with
this Agreement; (3) changes, or effects arising from or relating to changes, in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4)  changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the


12

--------------------------------------------------------------------------------





extent such change or effect has a disproportionate effect on the Company
relative to other industry participants.
“Maximum Holdback Amount” has the meaning specified in Section 19.2(b).
“Maximum Volume” has the meaning specified in Section 7.1.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date or tank gaugings
conducted at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by either meter
readings and meter tickets for that Delivery Date or tank gaugings conducted at
the beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section 5.2(b).
“Monthly Crude Oil True-up Amount” has the meaning specified on Schedule C.
“Monthly Crude Payment” has the meaning specified in Section 6.2(a)(ii).
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per Barrel specified in the related
Procurement Contracts under which Aron acquired such Barrels in such month.
“Monthly Crude Receipts” means, for any month, the aggregate quantity of Barrels
of Crude Oil for which Aron is invoiced by sellers (whether Third Party
Suppliers, the Company or Affiliates of the Company) under Procurement Contracts
with respect to Crude Oil quantities delivered during such month.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product True-up Amount” has the meaning specified on Schedule C.
“Monthly Supplemental Quantity” means, for any calendar month, the sum of the
Eastbound Quantities and Westbound Quantities injected into the Supplemental
Pipeline via the Supplemental Injection Point or ejected from the Supplemental
Pipeline via the Supplemental Injection Point during such month (which may be a
positive or negative amount) as evidenced by the SPLP monthly statement.


13

--------------------------------------------------------------------------------





“Monthly True-up Amount” has the meaning specified in Section 10.3(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L hereto.
“Moody’s” means Moody’s Investors Service, Inc., including any official
successor to Moody’s.
“Nederland-Krotz Buy/Sell Confirmation” means a term buy/sell confirmation
executed by and between the Company and Aron in substantially the form of
Schedule W hereto subject to which the Parties may enter into, from time to
time, buy/sell transactions each of which consist of two transactions, with the
first being a sale by Aron to the Company of a quantity of Supplemental Material
at the time such quantity passes the delivery point specified therein for which
the Company shall arrange to transport to the Refinery and with the second being
a sale by the Company to Aron, from such quantity of Supplemental Material, of
the portion thereof that is actually delivered to Crude Storage Tanks at the
Refinery as such quantity passes the Crude Intake Point.
“Nederland-Krotz Buy/Sell Transaction” has the meaning specified in
Section 5.11(d)(i) below.
“Nederland Shipment Procedures” has the meaning specified in
Section 5.11(d)(ii).
“Nederland Terminal” means the SPMT Nederland Terminal located on the
Sabine-Neches Waterway between Beaumont and Port Arthur, Texas.
“Net Crude Sales Volume” means, for any month, (A) the sum of (1) the Actual
Month End Crude Volume for the prior month plus (2) the Monthly Crude Receipts
for such month, minus (B) the Actual Month End Crude Volume for such month.
“Net Payment” (i) for any Production Week has the meaning specified in
Section 10.1(e) and (ii) for any day, has the meaning specified in
Section 10.2(d).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“Non-Holdback Portion” has the meaning specified in Section 19.2(b).
“Obligations” means all obligations of the Company arising hereunder or under
the other Transaction Documents and under all transactions contemplated thereby.
“One Month LIBOR” means, as of the date of any determination, the London
Interbank Offered Rate for one-month U.S. dollar deposits appearing on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time). If such rate does not appear on


14

--------------------------------------------------------------------------------





Reuters Screen LIBOR01 Page (or otherwise on such screen or its successor), One
Month LIBOR shall be determined by reference to such other comparable publicly
available service for displaying Eurodollar rates as the Parties, acting
reasonably, select. One Month LIBOR shall be established on the last Business
Day of a calendar month and shall be in effect for the next calendar month;
provided that if One LIBOR can no longer be determined by Aron (in its sole
discretion) or any Governmental Authority having jurisdiction over the quotation
or determination of London Interbank Offered Rates declares that it will no
longer supervise or sanction such rates for purposes of interest rates on loans,
then Aron and the Company shall endeavor, in good faith, to establish an
alternate rate of interest to One Month LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
middle-market loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided further
that, until such alternate rate of interest is agreed upon by Aron and the
Company, One Month LIBOR for purposes hereof and each other Transaction Document
shall be the “Wall Street Journal Prime Rate” as published and defined in The
Wall Street Journal. Notwithstanding the foregoing, the One Month LIBOR shall at
no time be less than 0.00% per annum.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks and Other Included Crude Locations for
each type of Crude Oil and for any given set of associated Product Storage Tanks
for each group of Products, between the minimum volume and the maximum volume,
as set forth on Schedule D hereto.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Other Included Crude Location” means any storage tank or pipeline not owned or
leased by the Company or any Affiliate of the Company at which Aron stores,
holds or transports Crude Oil in connection with this Agreement and which is
listed on Schedule V hereto; provided that in determining the volume of Crude
Oil at an Other Included Crude Location for purposes of this Agreement, only
volumes stored, held or transported in connection with this Agreement shall be
counted.
“Other Inventory Sales” means the Company’s obligation to sell inventory to
Aron, pursuant to the Other Inventory Sales Agreement.
“Other Inventory Sales Agreement” means the “Inventory Sales Agreement” between
the as referred to and defined in the Alon USA Supply and Offtake Agreement.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Periodic Adjustment Date” means each October 1st and May 1st occurring after
the Third Restatement Adjustment Date.
“Permitted Lien” means (a) (i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings


15

--------------------------------------------------------------------------------





and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
such reserve or appropriate provision, if any, as shall be required by GAAP
shall have been made therefore; (c) liens incurred in the ordinary course of
business in connection with worker’s compensation and unemployment insurance or
other types of social security benefits; and (d) liens securing rental, storage,
throughput, handling or other fees or charges owing from time to time to
eligible carriers, solely to the extent of such fees or charge.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Pipeline System, the date and
time by which a shipper on such Pipeline System is required to provide its
nominations to the entity that schedules and tracks Crude Oil and Products in a
Pipeline System for the next shipment period for which nominations are then due.
“Pipeline System” means the ExxonMobil Pipeline System, Colonial Pipeline System
or any other pipeline that may be used to transport Crude Oil or Products to the
Crude Storage Tanks or out of the Product Storage Tanks at the Refinery.
“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of October 31, 2014 between the Company, the subsidiaries of the Company from
time to time party thereto, and Aron, as amended, supplemented, restated or
otherwise modified from time to time.
“Pre-Adjustment Level One Fee” means the amount set forth as the “Pre-Adjustment
Level One Fee” in the Fee Letter.
“Pre-Adjustment Level Two Fee” means the amount set forth as the “Pre-Adjustment
Level Two Fee” in the Fee Letter.
“Price” means, for any month and with respect to a particular Product Group, the
amount added to or subtracted from the applicable Index Amount to determine the
Pricing Value for such month and Product Group. The Prices applicable during the
Term shall be as set forth on Schedule B.
“Price Adjustment Settlement Amount” has the meaning specified on Schedule GG
hereto.
“Pricing Group” means any of Product Groups listed as a pricing group on
Schedule P.
“Pricing Value” means, with respect to a particular grade of Crude Oil or type
of Product, the applicable Index Amount plus or minus the applicable Price
indicated on Schedule B.
“Procurement Contract” means any procurement contract (either an Existing
Procurement Contract or any Additional Procurement Contract) entered into by
Aron for the purchase or sale of Crude Oil to be processed or sold at the
Refinery, which may be either a contract with any seller or purchaser of Crude
Oil (other than the Company) or a contract with the Company, or such other


16

--------------------------------------------------------------------------------





contract to the extent the Parties deem such contract to be a Procurement
Contract for purposes hereof.
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.
“Product” means any of the refined petroleum products listed on Schedule A
hereto, as from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section 8.7.
“Product Group” means Crude Oil or a group of Products as specified on
Schedule P.
“Product Price” means the Price applicable to the Index Amount for the relevant
Product as specified on Schedule B.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Tanks” means any of the tanks adjacent to the Refinery listed
on Schedule E hereto that store Products.
“Production Week” means each consecutive day period (based on CPT) designated as
a “Production Week” on Schedule G hereto (which the Parties acknowledge will not
in every case be a seven (7) day period).
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the outlet flange of the Product Storage Tanks.
“Pro Forma Expiration Date” has the meaning specified in Section 18.2(b).
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“Refinery” means the petroleum refinery located in Krotz Springs, Louisiana
owned and operated by the Company.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery


17

--------------------------------------------------------------------------------





facilities, pipelines, tanks and associated facilities owned and operated by the
Company which constitute the Storage Facilities.
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company’s
(or its Affiliates’) full and unimpaired right to use the Available Storage or
Transportation Arrangements, including the Included Supplemental Facilities and
the Other Included Crude Locations.
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.
“Remedies Exercise Date” has the meaning specified in Section 18.2(b).
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.3(a).
“S&O Party” means each of the Company, Alon USA, LP, Lion Oil Company, and Lion
Oil Trading & Transportation, LLC.
“S&O Party Guarantee” means the Guaranty, dated as of the Third Restatement
Effective Date, from the S&O Parties provided to Aron in connection with this
Agreement and the transactions contemplated hereby, in a form and in substance
satisfactory to Aron.
“S&P” means Standard & Poor’s Rating Services Group, a division of The
McGraw-Hill Companies, Inc., including any official successor to S&P.
“Second Restated Agreement” has the meaning specified in the recitals above.
“Second Restated Agreement Effective Date” means the “Effective Date” as defined
in the First Restated Agreement.
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Shipped Quantity” has the meaning specified in Section 5.11(d)(i).
“Short Crude FIFO Value” has the meaning specified on Schedule B.
“Short Product FIFO Value” has the meaning specified on Schedule B.
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates)


18

--------------------------------------------------------------------------------





and the Company (or any of its Designated Affiliates) (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, commodity spot transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, weather swap, weather derivative, weather option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions), including any supply and/or offtake transaction relating to
any refining operations of any Designated Affiliate of the Company or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions and (c) any other transaction identified as a Specified Transaction
in this Agreement or the relevant confirmation.
“SPLP” means Sunoco Pipeline L.P.


“SPMT” means Sunoco Partners Marketing & Terminals L.P., a Texas limited
partnership and an Affiliate of Sunoco.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
substantially in the form of Schedule R hereto, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement and any other terms agreed
by the parties thereto.
“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated by the Company located at Krotz Springs, Louisiana, including the
Crude Storage Tanks, the Product Storage Tanks and the land, piping, marine
facilities, truck facilities and other facilities related thereto, together with
existing or future modifications or additions, which are excluded from the
definition of Refinery or Refinery Facilities. In addition, the term “Storage
Facilities” includes any location where a storage facility is used by the
Company to store or throughput Crude Oil or Products except those storage,
loading and offloading facilities owned or operated by the Company which are
used to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company has granted to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.
“Storage Tanks” has the meaning specified in the Storage Facilities Agreement.


19

--------------------------------------------------------------------------------





“Supplemental Agreement” means that certain Supplemental Agreement to Supply and
Offtake Agreement dated as of October 31, 2011 between Aron and the Company
relating to the First Restated Agreement.
“Supplemental Deferred Portion” means an amount equal to [***] of the product of
the Supplemental Step-in Price and the Supplemental Step-in Inventory.
“Supplemental Injection Point” means the first permanent flange at the inlet to
the SPLP custody transfer meter on the Supplemental Pipeline at Big Spring,
Texas, which is located at the connection between the White Oil Pipeline and the
White Oil Connection.
“Supplemental Inventory Sales Agreement” means the purchase and sale agreement
dated as of October 31, 2011, pursuant to which the Company sold and transferred
to Aron the inventory of Crude Oil owned by the Company and held in the Included
Supplemental Facilities as of 11:59:59 p.m., CPT on October 31, 2011, free and
clear of all liens, claims and encumbrances of any kind.
“Supplemental LC” has the meaning specified in the Fee Letter.
“Supplemental Material” means, at any time, all Crude Oil held by Aron in any of
the Included Supplemental Facilities.
“Supplemental Monthly Fee” has the meaning specified in the Fee Letter.
“Supplemental Pipeline” means the portion of the common carrier Crude Oil
pipeline more fully described on Schedule V hereto.
“Supplemental Pipeline Tariff” means SPLP’s tariffs on file with FERC containing
the rates, rules and regulations governing the provision of Crude Oil
transportation and related services on the Supplemental Pipeline (1) westbound
from the Nederland Terminal to the Big Spring Refinery and (2) eastbound from
the Big Spring Refinery to the Nederland Terminal, in substantially the forms
attached to the Supplemental T&D Agreement.
“Supplemental Price” means, for any calendar month, Average Monthly NYMEX Price
for such month.
“Supplemental Quantity” has the meaning specified in Section 5.11(a).
“Supplemental Step-in Inventory” means the Definitive Transfer Date Volume as
determined under the Supplemental Inventory Sales Agreement.
“Supplemental Step-in Price” means the price per Barrel of Crude Oil specified
in the Supplemental Inventory Sales Agreement.
“Supplemental T&D Agreement” means that certain Pipeline Throughput and
Deficiency Agreement between Alon USA and Sunoco Pipeline L.P., a Texas limited
partnership, dated October 7, 2011, pursuant to which Alon USA has the right to
transport Crude Oil on the Supplemental Pipeline.


20

--------------------------------------------------------------------------------





“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with Applicable Law and industry practice,
to perform any and all inspections required by Aron.
“Supply Cost” has the meaning specified in Section 6.2(a)(i).
“Tank Balance Volume Report” means a report in the form of Schedule H.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 19.2.
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-out
Inventory Sales Agreement attached hereto as Schedule R).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Termination Reconciliation Statement” has the meaning specified in
Section 19.2(c).
“Third A&R BSR S&O Agreement” means the Third Amended and Restated Supply and
Offtake Agreement dated as of the Third Restatement Effective Date between Aron
and Alon Supply, LP.
“Third A&R Delek S&O Agreement” means the Third Amended and Restated Supply and
Offtake Agreement dated as of the Third Restatement Effective Date between Aron,
Lion Oil Company, and Lion Oil Trading & Transportation, LLC.
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company).
“Third Restatement Adjustment Date” means June 1, 2020.


21

--------------------------------------------------------------------------------





“Three Month LIBOR” means, as of the date of any determination, the London
Interbank Offered Rate for three-month U.S. dollar deposits appearing on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time). If such rate does not appear on Reuters Screen LIBOR01 Page (or otherwise
on such screen or its successor), Three Month LIBOR shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as the Parties, acting reasonably, select. Three Month LIBOR
shall be established on the last Business Day of a calendar quarter and shall be
in effect for the three (3) months comprising the next calendar quarter;
provided that if Three Month LIBOR can no longer be determined by Aron (in its
sole discretion) or any Governmental Authority having jurisdiction over the
quotation or determination of London Interbank Offered Rates declares that it
will no longer supervise or sanction such rates for purposes of interest rates
on loans, then Aron and the Company shall endeavor, in good faith, to establish
an alternate rate of interest to Three Month LIBOR that gives due consideration
to the then prevailing market convention for determining a rate of interest for
middle-market loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided further
that, until such alternate rate of interest is agreed upon by Aron and the
Company, Three Month LIBOR for purposes hereof and each other Transaction
Document shall be the “Wall Street Journal Prime Rate” as published and defined
in The Wall Street Journal. Notwithstanding the foregoing, the Three Month LIBOR
shall at no time be less than 0.00% per annum.
“Title Documents” has the meaning specified in Section 5.11(d)(iii).
“Transaction Document” means any of this Agreement, the Fee Letter, the
Marketing and Sales Agreement, the Inventory Sales Agreement, the Storage
Facilities Agreement, the Step-Out Inventory Sales Agreement, the Other
Inventory Sales Agreement, the Required Storage and Transportation Arrangements,
the Nederland-Krotz Buy/Sell Confirmation, the Supplemental Inventory Sales
Agreement, the Guarantee, the S&O Party Guarantee, the Pledge and Security
Agreement, the Company Acknowledgment, and any other agreements or instruments
contemplated hereby or executed in connection herewith, in each case as amended,
supplemented, restated or otherwise modified from time to time.
“Transition Adjustment Period” means the period of calendar months with respect
to which any of the calculations in accordance with Schedule HH are to be made
by Aron.
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of collateral.
“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the volumes of Crude Oil or Product held in any
Storage Tank, which include manually gauging each Storage Tank on the last day
of the month to ensure that the automated tank level readings are accurate to
within a tolerance of two (2) inches (it being understood that if the automated
reading cannot be calibrated to be within such tolerance, the Company uses the
manual gauge reading in its calculation of month-end inventory); provided that
(i) with respect to the Included Supplemental Facilities, volume determinations
shall be based on the monthly statements


22

--------------------------------------------------------------------------------





provided by SPLP and SPMT and (ii) unless otherwise agreed by the Parties, the
volume determinations for any Other Included Crude Location shall be determined
based on reports received by Aron from the operator of such Other Included Crude
Location and provided by Aron to the Company.
“Weekly Projection” has the meaning specified in Section 5.2(c).
“Weekly Product Value” has the meaning specified in Section 10.1(d).
“Weekly Supply Value” has the meaning specified in Section 10.1(c).
“Westbound Quantity” means, for any Supplemental Quantity that is a Westbound
Shipment, a quantity of Crude Oil equal to that Supplemental Quantity.


“Westbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material westbound
from the Nederland Terminal (or other points) via the Supplemental Pipeline to
the Supplemental Injection Point (after which it shall be accounted for as Crude
Oil under the Alon USA Supply and Offtake Agreement rather than Supplemental
Material) and then the movement of such Crude Oil via the White Oil Connection
to the Alternate Delivery Point at the Crude Storage Tanks located at the Big
Spring Refinery.
“White Oil Connection” means the segment of pipeline owned by Alon USA that runs
between the Alternate Delivery Point at the BSR Crude Storage Tanks and the
Supplemental Injection Point.


“White Oil Pipeline” means the approximately 25-mile common carrier Crude Oil
pipeline owned by SPLP and running between the main line of the Supplemental
Pipeline and the White Oil Connection.
1.2    Construction of Agreement.
(a)    Unless otherwise specified, all references herein are to the Articles,
Sections and Schedules to this Agreement, as may be from time to time amended or
modified.
(b)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(d)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(e)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.


23

--------------------------------------------------------------------------------





(f)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(g)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(h)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
(i)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to the net volume.
(j)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3    No Interpretive Advantage to Drafter. The Parties acknowledge that they
and their counsel have reviewed and revised this Agreement and that no
presumption of contract interpretation or construction shall apply to the
advantage or disadvantage of the drafter of this Agreement.

ARTICLE 2    
CONDITIONS PRECEDENT
2.1    Conditions to Effectiveness. This Agreement shall not be effective, and
the Third Restatement Effective Date shall not occur, until the prior or
concurrent satisfaction of each of the following conditions precedent:
(a)    Each of the Third A&R BSR S&O Agreement and the Third A&R Delek S&O
Agreement has been executed and is in full force and effect;
(b)    The S&O Party Guarantee shall have been duly executed and delivered to
Aron in a form and in substance satisfactory to Aron;
(c)    The Parties shall have executed an amendment to the Marketing and Sales
Agreement in a form and in substance satisfactory to Aron;
(d)    The Parties shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement (which form is attached hereto as Schedule R);
(e)    The Parties shall have entered into an amendment to Pledge and Security
Agreement in a form and in substance satisfactory to Aron.
(f)    The Company and Aron shall have duly executed the Fee Letter;


24

--------------------------------------------------------------------------------





(g)    The Parties have prepared and appended hereto a full amended and restated
set of Schedules and Exhibits;
(h)    The Company shall have delivered to Aron a certificate signed by the
principal executive officer of the Company certifying as to incumbency, board
approval and resolutions, other matters;
(i)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability of the
Transaction Documents; and no conflicts including with respect to the Existing
Financing Agreements;
(j)    The Company has delivered to Aron amendments and restatements of the
Company Acknowledgement Agreement, the BSR Acknowledgment Agreement and the
Delek Acknowledgment Agreement, each duly executed by all parties thereto,
reflecting such updated references and further amendments and modifications as
Aron shall have reasonably requested;
(k)    Aron shall have confirmed to its satisfaction that, as of the Third
Restatement Effective Date, each of the Existing Financing Agreements contains
provisions that (i) recognize the respective rights and obligations of the
Parties under this Agreement and the other Transaction Documents, (ii) confirm
that this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby do not and will not conflict with or violate any
terms and conditions of such Existing Financing Agreement and (iii) recognize
that Aron is the owner of Crude Oil and Products to the extent contemplated
hereby and by the other Transaction Documents, free and clear of any liens of
any lender or other creditor that is party to such Existing Financing Agreement,
other than Permitted Liens;
(l)    Aron shall have received final approvals from relevant internal
committees;
(m)    To the extent deemed necessary or appropriate by Aron, acknowledgements
and/or releases (including without limitation, amendments or termination of UCC
financing statements), in form and substance satisfactory to Aron, shall have
been duly executed by lenders or other creditors that are party to Existing
Financing Agreements, confirming the release of any lien in favor of such lender
or other creditor that might apply to or be deemed to apply to any Crude Oil
and/or Products of which Aron is the owner as contemplated by this Agreement and
the other Transaction Documents and agreeing to provide Aron with such further
documentation as it may reasonably request in order to confirm the foregoing;
(n)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein, including UCC-1 financing statements
reflecting Aron as owner of all Crude Oil in the Crude Storage Tanks and all
Products in the Product Storage Tanks on and as of the Third Restatement
Effective Date;


25

--------------------------------------------------------------------------------





(o)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Third Restatement Effective Date to set aside, restrain, enjoin or
prevent the transactions and performance of the obligations contemplated by this
Agreement;
(p)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies required by Article 15
below;
(q)    The Company shall have provided to Aron confirmation, in form and
substance satisfactory to Aron, that all other Transaction Documents remain in
full force and effect;
(r)    All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Third Restatement Effective Date; and
(s)    All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct in all material respects on and as of the
Third Restatement Effective Date.
2.2    Amendment and Restatement. This Agreement amends and restates in its
entirety (but without novation) the Second Restated Agreement. In addition, from
and after the Third Restatement Effective Date, all references to the
“Agreement,” the “S&O Agreement,” or the “Supply and Offtake Agreement”
contained in the other Transaction Documents shall be deemed to refer to this
Agreement.
2.3    Post-Third Restatement Effective Date Undertakings. From and after the
Third Restatement Effective Date, the Company may endeavor to negotiate and
implement designations and other binding contractual arrangements, in form and
substance satisfactory to Aron, pursuant to which the Company may transfer and
assign to Aron the Company’s (or its Affiliates’) right to use any Available
Storage or Transportation Arrangement that has not previously been included as
an Included Location or such other storage or transportation facility as may
hereafter be identified by the Company; provided that (i) upon and concurrently
with implementing any such assignment, designation or arrangement, any such
Available Storage or Transportation Arrangement shall be added to the
appropriate Schedule hereto as an additional Included Location, as applicable,
and such assignment, designation or arrangement shall constitute a Required
Storage and Transportation Arrangement hereunder, and the Company represents and
confirms that, in connection with the execution of the Supplemental Agreement,
the Company provided to Aron the Required Storage and Transportation
Arrangements relating to the Included Supplemental Facilities; (ii) to the
extent requested by Aron, the Company shall amend the Inventory Sales Agreement
and any other applicable Transaction Document to include any inventory
transferred to Aron as a result of such assignment, designation or arrangement;
and (iii) without limiting the generality of the foregoing, the addition of an
Included Location shall be subject to satisfaction of Aron’s Policies and
Procedures (as defined in Section 13.4(a) below), which shall be applied in a
nondiscriminatory manner as provided in Section 13.4(b) (i)  below. In addition,
if the relevant storage or transportation facility


26

--------------------------------------------------------------------------------





fails to satisfy Aron’s Policies and Procedures as a result of Aron’s Policies
and Procedures exceeding the standards or requirements imposed under Applicable
Law or good and prudent industry practice, then, upon the Company’s request,
Aron shall consult with the Company in good faith to determine whether based on
further information provided by the Company such storage or transportation
facility complies with Aron’s Policies and Procedures and/or whether additional
actions or procedures can be taken or implemented so that, as a result, such
storage or transportation facility would comply with Aron’s Policies and
Procedures and, based on such further information and/or the implementation of
such additional actions or procedures, Aron will from time to time reconsider
whether such storage or transportation facility satisfies clause (iii) above.
2.4    UCC Filings.
(a)    From and after the Third Restatement Effective Date, the Company will
from time to time cooperate with Aron to cause to be prepared, executed and
filed, in such jurisdictions as Aron shall deem necessary or appropriate, UCC-1
financing statements reflecting (i) Aron as owner of all Crude Oil and Products
in the Storage Facilities and the Included Locations and (ii) Aron as a secured
party with respect to any Collateral to perfect Aron’s security interest under
the Lien Documents. The Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all such financing statements,
amendments to financing statements, continuation financing statements,
termination statements, relating to such Crude Oil, Products, and Collateral and
other documents and instruments, all in form satisfactory to Aron, as Aron may
request, to confirm Aron’s ownership of such Crude Oil and Products, or
perfected lien on such Collateral and to otherwise accomplish the purposes of
this Agreement.
(b)    Without limiting the generality of the foregoing, the Company ratifies
and authorizes the filing by Aron of any financing statements filed prior to the
Third Restatement Effective Date.

ARTICLE 3    
TERM OF AGREEMENT
3.1    Term. The Second Restated Agreement became effective on the Second
Restated Agreement Effective Date with the Commencement Date occurring as
provided above. This Agreement constitutes a continuation of the term of the
Second Restated Agreement under the amended and restated terms hereof and,
subject to Section 3.2, shall continue for a period ending at 11:59:59 p.m., CPT
on December 30, 2022 (the “Term”; the last day of such Term being herein
referred to as the “Expiration Date”, except as provided in Section 3.2 below).
3.2    Changing the Term. Aron may, in its sole discretion elect to extend this
Agreement until May 30, 2025; provided that such election shall not be effective
unless Aron (i) gives the Company at least six (6) months’ notice prior to the
Expiration Date of any such election pursuant to Article 27, (ii) if the Third
A&R BSR S&O Agreement is still in effect, concurrently exercises its right to
extend the Third A&R BSR S&O Agreement, and (iii) if the Third A&R Delek S&O


27

--------------------------------------------------------------------------------





Agreement is still in effect, concurrently exercises its right to extend the
Third A&R Delek S&O Agreement.
3.3    Applicability of Certain Schedules With Respect to Third Restatement
Adjustment Date. For all purposes of this Agreement and any other Transaction
Document, with respect to the period from and including the Third Restatement
Effective Date to but excluding the Third Restatement Adjustment Date, Schedule
B shall mean Schedule B-1, Schedule C shall mean Schedule C-1, Schedule G shall
mean Schedule G-1, and Schedule L shall mean Schedule L-1; and with respect to
the period from and including the Third Restatement Adjustment Date, Schedule B
shall mean Schedule B-2, Schedule C shall mean Schedule C-2, Schedule G shall
mean Schedule G-2, and Schedule L shall mean Schedule L-2.
3.4    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date the Parties shall perform their obligations
relating to termination pursuant to Article 19.

ARTICLE 4    
COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Commencement Date
Volumes were sold and transferred and payment of the Estimated Commencement Date
Value was made as provided in the Inventory Sales Agreement.
4.2    Post-Commencement Date Reconciliation and True-up. Determination and
payment of the Definitive Commencement Date Value has been made as provided in
the Inventory Sales Agreement.
4.3    Deferred Portion of Purchase Price. Aron has deferred paying to the
Company the sum of (i) [***] of the Definitive Commencement Date Value and
(ii) the Supplemental Deferred Portion (the “Deferred Portion”). During the term
of this Agreement, the Deferred Portion shall constitute an account receivable
owing from Aron to the Company, in accordance with this Agreement. The Deferred
Portion shall be due and payable from Aron to the Company on the Termination
Date, in accordance with this Agreement. As of the Third Restatement Effective
Date, the Deferred Portion is equal to such amount as listed on Schedule U.

ARTICLE 5    
SUPPLY OF CRUDE OIL
5.1    Sale of Crude Oil. On and after the Third Restatement Effective Date
through the end of the Term, and subject to (a) Aron’s ability to procure Crude
Oil in accordance with the terms hereof, (b) its receipt of Crude Oil under
Procurement Contracts and (c) the Company’s maintenance of the Base Agreements
and Required Storage and Transportation Arrangements and compliance with the
terms and conditions hereof, Aron agrees to sell and deliver to the Company, and
the Company agrees to purchase and receive from Aron, Crude Oil as set forth
herein. Aron shall, in accordance with the terms and conditions hereof, have the
right to be the exclusive supplier of Crude


28

--------------------------------------------------------------------------------





Oil to the Refinery and all Crude Oil supplied under this Agreement shall be
solely for use at the Refinery.
5.2    Monthly and Weekly Forecasts and Projections.
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first month of deliveries of
Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude Volume
and Target Month End Product Volume shall not exceed the midpoint of the ranges
for the Crude Oil and Product Groups on Schedule D.
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
(c)    No later than 5:00 p.m., CPT, each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations or barge
loadings.
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (1) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(2) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
5.3    Procurement of Crude Oil.
(a)    As of the Commencement Date, Aron shall have become the purchaser under
the Existing Procurement Contract through executing a new Procurement Contract
with the Third Party Supplier thereunder.
(b)    From time to time during the Term of this Agreement, the Company or Aron
may propose that an Additional Procurement Contract be entered into, including
any such Additional Procurement Contract as may be entered into in connection
with the expiration


29

--------------------------------------------------------------------------------





of an outstanding Procurement Contract. If the Parties mutually agree to seek
Additional Procurement Contracts, then the Company shall endeavor to identify
quantities of Crude Oil that may be acquired on a spot or term basis from one or
more Third Party Suppliers. The Company may negotiate with any such Third Party
Supplier regarding the price and other terms of such potential Additional
Procurement Contract. The Company shall have no authority to bind Aron to, or
enter into on Aron’s behalf, any Additional Procurement Contract or Procurement
Contract Assignment, and the Company shall not represent to any third party that
it has such authority. If the Company has negotiated an offer from a Third Party
Supplier for an Additional Procurement Contract (and if relevant, Procurement
Contract Assignment) that the Company wishes to be executed, the Company shall
apprise Aron in writing of the terms of such offer and Aron shall promptly
determine and advise the Company as to whether Aron desires to accept such
offer. If Aron indicates its desire to accept such offer, then Aron shall
promptly endeavor to formally communicate its acceptance of such offer to the
Company and such Third Party Supplier so that the Third Party Supplier and Aron
may enter into a binding Additional Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any Additional Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed Additional Procurement Contract or related
Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass, if delivered under a Procurement Contract, from the relevant Third
Party Supplier as provided in the relevant Procurement Contract or, if not
delivered under a Procurement Contract, from the Company to Aron, as the Crude
Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following such delivery.
(e)    The Company agrees that, except as permitted under Section 5.3(b), (c) or
(d), it will not purchase or acquire Crude Oil from any party other than Aron
during the Term of this Agreement, unless otherwise consented to by Aron.
(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of


30

--------------------------------------------------------------------------------





such Other Barrels expected to be delivered to the Crude Storage Tanks during
such Delivery Month.
5.4    Nominations under Procurement Contracts and for Pipelines.
(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate capacity among
its shippers.
(d)    For operational and other reasons relating to the conduct of its
business, the Company may, from time to time, request that Aron make adjustments
or modifications to Contract Nominations it has previously made under the
Procurement Contracts. Promptly following receipt of any such request, Aron will
use its commercially reasonable efforts to make such adjustment or modification,
subject to any limitations or restrictions under the


31

--------------------------------------------------------------------------------





relevant Procurement Contracts. Any additional cost or expenses incurred as a
result of such an adjustment or modification shall constitute an Ancillary Cost
hereunder.
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract (as defined in Article 19
below) that is intended for the exclusive benefit of the Company in connection
with this Agreement and does not by its terms expire or terminate on or as of
the Termination Date, Aron will endeavor, in good faith and subject to any
confidentiality restrictions, to afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5    Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to store Crude Oil in the Crude
Storage Tanks as provided in the Storage Facilities Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
from the Included Locations to the same extent as the Company’s rights to do so
prior to the implementation of the Required Storage and Transportation
Arrangements.
(c)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” basis. Aron shall be responsible only for arranging transportation and
delivery of Crude Oil into the Crude Storage Tanks and the Company shall bear
sole responsibility for arranging the withdrawal of Crude Oil from the Crude
Storage Tanks. The Company shall take all actions necessary to maintain a
connection with the Crude Storage Tanks to enable withdrawal and delivery of
Crude Oil to be made as contemplated hereby.


32

--------------------------------------------------------------------------------





5.6    Title, Risk of Loss and Custody.
(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b)    During the time any Crude Oil is held in the Crude Storage Tanks, the
Company, in its capacity as operator of the Crude Storage Tanks and pursuant to
the Storage Facilities Agreement, shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Aron, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom except to the extent such Liabilities are caused by
or attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
5.7    Contract Documentation, Confirmations and Conditions.
(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
and (iv) no Event of Default having occurred and continuing with respect to the
Company.
(b)    In documenting each Procurement Contract, including any Additional
Procurement Contract that may be entered into pursuant to Section 5.3(b), Aron
will endeavor and cooperate with the Company, in good faith and in a
commercially reasonable manner, to obtain the Third Party Supplier’s agreement
that a copy of such Procurement


33

--------------------------------------------------------------------------------





Contract may be provided to the Company; provided that this Section 5.7(b) in no
way limits the Company’s rights to consent to all Procurement Contracts as
contemplated by Section 5.3(b). In addition, to the extent it is permitted to do
so, Aron will endeavor to keep the Company apprised of, and consult with the
Company regarding, the terms and conditions being incorporated into any
Procurement Contract under negotiation with a Third Party Supplier.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in
Section 5.4 above. In the event of a dispute, Aron will provide to the Company,
to the extent legally and contractually permissible, a copy of the Procurement
Contract in question.
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with this Section 5.9.
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of its
obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to
Section 5.9(d), to either direct Aron to take commercially reasonable actions in
the handling of such claims or assume the handling of such claims in the name of
Aron, all at the Company’s cost and expense; provided that Aron may require that
the Company assume the handling of any such claim. To the extent that the
Company believes that any claim should be made by Aron for the account of the
Company against any third party (whether a Third Party Supplier, terminal
facility, pipeline, storage facility or otherwise), and subject to
Section 5.9(d), Aron will take


34

--------------------------------------------------------------------------------





any commercially reasonable actions as requested by the Company either directly,
or by allowing the Company to do so, to prosecute such claim all at the
Company’s cost and expense and all recoveries resulting from the prosecution of
such claim shall be for the account of the Company.
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at the Company’s expense.
(d)    Notwithstanding anything in Section 5.9(b) or Section 5.9(c) to the
contrary, Aron may notify the Company that Aron is retaining control over or
limiting its participation in the resolution of any claim referred to in
Section 5.9(b) or Section 5.9(c) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account or, at its option,
Aron may assign to the Company all of Aron’s rights under and to pursue such
claim after which Aron shall have no further obligation with respect thereto. In
addition, any claim that is or becomes subject to Article 20 shall be handled
and resolved in accordance with the provisions of Article 20.
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol set forth on Schedule J hereto.


35

--------------------------------------------------------------------------------





5.11    Supplemental Material.
(a)    Supplemental Quantities. From time to time, unless otherwise directed by
Aron under the Alon USA Supply and Offtake Agreement, and provided no Default or
Event of Default has occurred and is continuing under this Agreement, Alon USA
may withdraw quantities of Crude Oil from the BSR Crude Storage Tanks through
the Alternate Delivery Point for Eastbound Shipment or receive quantities of
Crude Oil into the BSR Crude Storage Tanks through the Alternate Delivery Point
from Westbound Shipment. In each case, the quantity of Crude Oil withdrawn or
received shall be deemed to equal the quantity reported by SPLP as having been
injected or delivered at the Supplemental Injection Point based on readings of
SPLP’s custody transfer meter (each such quantity, a “Supplemental Quantity”).
Once any Crude Oil is injected into the Supplemental Pipeline, such Crude Oil
shall constitute Supplemental Material for purposes hereof. Each Supplemental
Quantity shall be the amount reported by SPLP, which amounts shall be reported
as positive numbers and shall indicate for each Supplemental Quantity whether it
is an Eastbound Shipment or a Westbound Shipment.
(b)    Certain Adjustments.
(i)    For purposes of all monthly calculations:
(A)    the Monthly Supplemental Quantity shall be deemed to be subject to an
Included Transaction; provided that, if such Monthly Supplemental Quantity is a
positive amount, such Included Transaction shall constitute an agreement by the
Company to purchase Supplemental Material from Aron which shall represent a
positive volume for purposes of this Agreement and if such Monthly Supplemental
Quantity is negative, such Included Transaction shall constitute an agreement of
Aron to purchase Supplemental Material from the Company which shall represent a
negative volume for purposes of this Agreement, and in each case having a per
Barrel price equal to the Supplemental Price for that relevant month. The
Parties acknowledge that, for purposes of calculating the Aggregate Monthly
Product True-up Amount in accordance with Schedule C to this Agreement, as a
result of the foregoing, the Monthly Supplemental Quantity shall be added to
Aggregate Product Sales for the relevant month and the Supplemental Material
Product Group, so that if the Monthly Supplemental Quantity is a positive number
(representing a purchase of Supplemental Material by the Company from Aron) it
shall increase Aggregate Product Sales and if the Monthly Supplemental Quantity
is a negative number (representing a purchase of Supplemental Material by Aron
from the Company) it shall decrease Aggregate Product Sales; and
(B)    each Nederland-Krotz Buy/Sell Transaction shall be deemed to result in:


36

--------------------------------------------------------------------------------





(1)    the aggregate Shipped Quantity for such month being subject to an
Included Transaction under which Aron has sold such quantity to the Company at
the applicable price specified pursuant to the Nederland-Krotz Buy/Sell
Confirmation and, for purposes of the month in which such aggregate Shipped
Quantity is delivered, it shall be an increase to the Aggregate Product Sales
for such month for the Supplemental Material Product Group; and
(2)    the aggregate Delivered Quantity for such month being subject to a
Procurement Contract under which Aron has purchased such quantity from the
Company at the applicable price specified pursuant to the Nederland-Krotz
Buy/Sell Confirmation and, for purposes of the month in which such Delivered
Quantity is delivered, it shall be an increase to Aggregate Crude Receipts for
such month.
(ii)    For purposes of calculating Net Payments, the following provisions shall
apply:
(A)    “Adjusted Net Payment Condition” means the following: Aron shall have
determined, in its reasonable judgment based on such inventory reports and other
reasonable forms of evidence as may be available, that the sum of the
Supplemental Step-in Inventory and the aggregate quantity of Supplemental
Material injected into the Included Supplemental Facilities following the
Inventory Transfer Time under the Supplemental Inventory Sales Agreement exceeds
[***] Barrels.
(B)    Once the Adjusted Net Payment Condition has been satisfied, and for so
long as the Supplemental LC is maintained and continues to satisfy the
maintenance requirements specified in the Fee Letter, the determination, as
applicable, of the Weekly Supply Value under Section 10.1(c) or the Daily Supply
Value under Section 10.2(c) of this Agreement shall be adjusted by including in
such determination the deemed Procurement Contract referred to in
Section 5.11(b)(i)(B)(2) above on the same basis as all other Procurement
Contracts for purposes of such determination; provided that if Aron in its
reasonable judgment determines, with respect to such deemed Procurement
Contracts, that Contract Nominations are deviating from actual Shipped
Quantities in excess of immaterial and customary variances, then for purposes of
determining the Weekly Supply Value, Aron may from time to time adjust the
amount of such Contract Nominations as it deems appropriate.
(C)    The Parties acknowledge and agree that neither the Supplemental Material
nor the Included Supplemental Facilities shall at any time be reflected in the
calculation of the Net Payment.


37

--------------------------------------------------------------------------------





(D)    The Parties acknowledge and agree that the deemed Procurement Contract
referred to in Section 5.11(b)(i)(B)(2) above shall be included in the
determination of the Weekly Supply Value or Daily Supply Value only under the
terms and conditions specified above. Accordingly, at all times prior to the
satisfaction of the Adjusted Net Payment Condition and thereafter at any time at
which the Supplemental LC has ceased to comply with the maintenance conditions
specified in the Fee Letter, the determination of the Weekly Supply Value or
Daily Supply Value shall be made as set forth in Section 10.1(c) or 10.2(c) of
this Agreement (as applicable), without including such deemed Procurement
Contract as contemplated by Section 5.11(b)(i)(B)(2) above.
(c)    Measurements. For purposes of determining the Monthly Supplemental
Quantity, Aron shall rely on the pipeline statements provided by SPLP with
respect to the volumes on the Supplemental Pipeline.
(d)    Shipments from Nederland Terminal to the Refinery.
(i)    From time to time, the Parties may enter into buy/sell transactions
pursuant to the Nederland-Krotz Buy/Sell Confirmation (each, a “Nederland-Krotz
Buy/Sell Transaction”), under which, in the case of each Nederland-Krotz
Buy/Sell Transaction, Aron shall sell to the Company a quantity of Supplemental
Material at the time it passes the delivery point specified in the
Nederland-Krotz Buy/Sell Confirmation (the “Shipped Quantity”), which the
Company shall thereafter arrange to transport to the Refinery, and the Company
shall sell to Aron the portion of the Shipped Quantity that is delivered into
the Crude Storage Tanks at the Refinery as such quantity passes the Crude Intake
Point (the “Delivered Quantity”), in each case as further specified pursuant to
the Nederland-Krotz Buy/Sell Confirmation. Each Shipped Quantity shall be
determined based on the reports of Supplier’s Inspector or SPMT as mutually
agreed between the Parties. The Parties acknowledge that the net payment terms
specified in the Nederland-Krotz Buy/Sell Confirmation are conditioned on the
requirement that Shipped Quantities be transported by the Company only to the
Refinery.
(ii)    In connection with each Nederland-Krotz Buy/Sell Transaction, the
Parties shall comply with both the nomination and scheduling procedures set
forth in the Nederland Terminaling Agreement (“Nederland Shipment Procedures”)
and the Scheduling Protocol set forth on Schedule J hereto.
(iii)    The Company covenants and agrees that it will take such further
actions, and execute, deliver and/or file such additional agreements,
instruments and documents as Aron and its Affiliates may deem necessary or
appropriate to confirm and maintain the lien and security interest of Aron under
the Lien Documents in all Shipped Quantities and all documents of title (“Title
Documents”) related thereto. If, in Aron’s reasonable judgment, Aron does not or
would not hold a perfected first priority security interest in any quantities
that are intended to be Shipped Quantities


38

--------------------------------------------------------------------------------





and/or Title Documents that would be related thereto, then such quantities shall
not be released from the storage tanks at the Nederland Terminal unless the
Company has provided to Aron additional credit support in form and substance
satisfactory to Aron with respect to such quantities that the Company desires to
ship.
(iv)    Without limiting the generality of Section 5.11(d)(iii) above, the
Company covenants and agrees, with respect to each Shipped Quantity, that any
bill of lading issued with respect to the further transportation by the Company
of such Shipped Quantity from the docks of the Nederland Terminal (as provided
in the Nederland Shipment Procedures) shall be a non-negotiable bill of lading
and the Company shall be the only consignee named thereon.
(e)    Title.
(i)    Aron shall retain title to all Supplemental Material quantities at all
times while such quantities are held in the Supplemental Pipeline or in the
Nederland Terminal in connection with this Agreement or the Alon USA Supply and
Offtake Agreement (including without limitation any linefill transferred to Aron
in connection therewith), except to the extent otherwise provided under a
buy/sell transaction between Aron and Alon USA with respect to an Excess
Quantity.
(ii)    As provided in the Nederland-Krotz Buy/Sell Confirmation, title to any
Shipped Quantity shall transfer from Aron to the Company as such quantity passes
the relevant delivery point provided therein and title to any Delivered Quantity
shall transfer from the Company to Aron as such Supplemental Quantity or portion
thereof passes the relevant delivery point as provided therein.
(f)    Certain Acknowledgements and Further Agreements.
(i)    To the extent that, as of the Termination Date, Aron holds any
Supplemental Material in the Supplemental Pipeline or the Nederland Terminal
that it owns in connection with this Agreement or as a result of any Included
Transactions or Procurement Contracts thereunder, such Supplemental Material
volumes (as determined in accordance with the Volume Determination Procedures)
shall be included as part of the Termination Date Volumes and purchased by the
Company in accordance with the terms of this Agreement and the Step-out
Inventory Sales Agreement.
(ii)    The Company agrees that whether any Procurement Contract constitutes a
Procurement Contract under this Agreement or the Alon USA Supply and Offtake
Agreement will, unless otherwise deemed appropriate based on Aron’s reasonable
judgment, be determined by Aron based on whether the Crude Oil subject thereto
is first delivered to an Included Supplemental Facility under this Agreement or
an Included Location under the Alon USA Supply and Offtake Agreement.


39

--------------------------------------------------------------------------------





(iii)    The Company agrees that any removal of Supplemental Material from the
Included Supplemental Facilities shall occur (i) under a Nederland Buy/Sell
Transaction, (ii) via Westbound Shipment through the Supplemental Injection
Point or (iii) otherwise under a separate documents arrangement expressly agreed
to by Aron.
(g)    Supplemental Material Product Group.
(i)    From and after the date hereof, and notwithstanding anything in this
Agreement or any other Transaction Document to the contrary, Supplemental
Material shall be treated as a separate Product and Product Group for purposes
of this Agreement and such other Transaction Documents.
(ii)    The range applicable to Target Month End Product Volumes specified by
Aron, as contemplated by Section 7.3(c) of this Agreement, shall have a Baseline
Volume and Volume in Excess of Baseline as specified on Schedule D.
5.12    Deemed Acceptance. With respect to any trade confirmation issued by Aron
to the Company in connection with any transaction relating to this Agreement, if
Aron does not receive from the Company either acceptance or notification of a
bona fide error within two (2) Business Days after receipt of such confirmation,
then the Company shall be deemed to have accepted such confirmation, and such
confirmation shall be effective and binding upon the Parties.

ARTICLE 6    
PURCHASE VALUE FOR CRUDE OIL
6.1    Daily Volumes. For each Delivery Date, the Company shall provide to Aron,
by no later than 1:00 pm CPT on the next Business Day (except (i) in the case of
Friday and Saturday, then by the following Monday and (ii) in the case of Sunday
and Monday, then by the following Tuesday), meter tickets or tank gauge readings
confirming the Measured Crude Quantity for each Crude Storage Tank for that
Delivery Date.
6.2    Purchase Value.
(a)    Prior to the Third Restatement Adjustment Date:
(i)    The per Barrel value of the Crude Oil sold to the Company hereunder shall
equal the sum of the per Barrel purchase value specified in the related
Procurement Contract under which such Crude Oil was acquired (the “Base Price”)
plus the Pre-Adjustment Level One Fee (such sum being the “Supply Cost”),
subject to application of the relevant Prices and Index Amounts as provided on
Schedule B hereto and calculation of the Monthly Crude Oil True-up Amount as
provided on Schedule C hereto.
(ii)    For all Other Barrels procured by the Company outside of a Procurement
Contract and sold to Aron, the Company will pay Aron the Pre-


40

--------------------------------------------------------------------------------





Adjustment Level Two Fee per Barrel. Any such amount will be included in the
applicable Monthly Crude Oil True-Up Amount. Upon Aron’s request, the Company
will provide documentation evidencing such Crude Oil purchases.
(b)    Following the Third Restatement Adjustment Date:
(i)    As the purchase value for the Net Crude Sales Volume for any month, the
Company shall owe to Aron when due the Monthly Crude Payment determined with
respect to that Net Crude Sales Volume, subject to application of the relevant
Prices and Index Amounts as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided on Schedule C hereto, and payable
as provided in Section 10.2.
(ii)    For any month, the “Monthly Crude Payment” shall equal, with respect to
the Net Crude Sales Volume for such month, the sum of (A) the product of (1) the
Monthly Crude Price for that month and (2) the Net Crude Sales Volume for such
month (the amount determined in this clause (A) may be a positive or negative
number), (B) the Crude Purchase Fee for that month and (C) the Ancillary Costs
for that month. If the Monthly Crude Payment is a negative number, then the
absolute value thereof shall represent an amount owed from Aron to the Company
and payable as provided in Section 10.2.
(iii)    For any month, the “Crude Purchase Fee” shall equal the sum of:
(A)    the product of (1) the Level One Fee per barrel and (2) the Level One
Barrels for such month, plus
(B)    the product of (1) Level Two Fee per barrel and (2) the Level Two Barrels
for such month.
(iv)    “Third Party Barrels” means, for any month, the number of barrels
purchased by Aron from any Third Party Supplier (other than any Affiliate of the
Company).
(v)    “Level One Barrels” means, for any month, the number of Third Party
Barrels not in excess of [***] barrels.
(vi)    “Level Two Barrels” means, for any month, the number of Third Party
Barrels (if any) in excess of the Level One Barrels for such month.
(vii)    For any month, the “Counterparty Crude Sales Fee” shall equal the
product of (A) “Monthly Crude Procurement Sale Volume” (as defined on
Schedule C) and (B) the counterparty level fee as determined on a monthly basis
by Aron for each respective party.
(viii)    The Crude Purchase Fee calculated under this Section 6.2 shall be
incorporated under Schedule C as an amount due to Aron and to the extent


41

--------------------------------------------------------------------------------





necessary, Aron may convert such amount to a negative number for purposes of
achieving that result in making its calculations under Schedule C.
6.3    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the HLS and LLS Crude Oil, the grades that have
generally been run by the Refinery, then the Company and Aron will endeavor in
good faith to mutually agree on (i) acceptable indices for such Crude Oil, and
(ii) a settlement payment from one Party to the other sufficient to compensate
the relevant Party for the relative costs and benefits to each of the
differences in value between the prior indices and the amended indices.

ARTICLE 7    
TARGET INVENTORY LEVELS AND
WORKING CAPITAL ADJUSTMENT
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to (i) the Baseline Volumes and (ii) the sum of
Baseline Volumes plus Volumes in Excess of Baseline on Schedule D for each
Pricing Group (each sum, a “Maximum Volume”).
7.2    Target Month End Crude Volume.
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)    For each month of the Term, the “Target Month End Crude Volume” shall
equal (i) the Target Month End Crude Volume for the immediately preceding month,
subject to any adjustment thereto made pursuant to Section 7.2, plus (ii) the
aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b), plus
(iii) the aggregate volume of the expected Other Barrels, minus (iv) the
Projected Monthly Run Volume for that month (except that the Target Month End
Crude Volume as of the Commencement Date and as of the end of the first month of
the Term shall be the respective volumes specified as such on Schedule I
hereto). Notwithstanding the foregoing, Target Month End Crude Volume shall in
no event exceed a Maximum Volume or be less than the Baseline Volume for Crude
Oil indicated on Schedule D unless Aron establishes such a Month End Crude
Volume as otherwise permitted under this Section 7.2.
(c)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts plus Other Barrels available for delivery during such month are not
greater than the Company’s Crude Oil requirements for the Refinery for the month
related to such Target Month End Crude Volume.


42

--------------------------------------------------------------------------------





(d)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
(i)    If the sum of (A) the Actual Month End Crude Volume and (B) the Baseline
Volume for Crude Oil (the “Adjusted Month End Crude Volume”) is above the Target
Month End Crude Volume by more than [***] Barrels and the Projected Net Crude
Consumption is greater than the Actual Net Crude Consumption, then Aron may
increase the Target Month End Crude Volume for such Delivery Month by the lesser
of (i) the Adjusted Month End Crude Volume minus the sum of (A) the Target Month
End Crude Volume and (B) [***] Barrels and (ii) the Projected Net Crude
Consumption minus the Actual Net Crude Consumption. If the Target Month End
Crude Volume is above the Adjusted Month End Crude Volume by more than [***]
Barrels and the Actual Net Crude Consumption is greater than the Projected Net
Crude Consumption, then Aron may reduce the Target Month End Crude Volume for
such Delivery Month by the lesser of (i) the Target Month End Crude Volume minus
the sum of (A) the Adjusted Month End Crude Volume plus (B) [***] Barrels and
(ii) the Actual Net Crude Consumption minus the Projected Net Crude Consumption.
Aron must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
7.3    Target Month End Product Volume.
(a)    No later than five (5) Business Days prior to each calendar month, the
Company shall provide to Aron its standard run-out report (the “Run-out Report”)
showing the estimated quantities of each Product that it expects to produce and
deliver to Aron during such month and the quantities of each Product it expects
to sell under the Marketing and Sales Agreement during such month (for each
Product, the “Projected Monthly Production Volume”), which may, from time to
time, be adjusted by the Company.
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent that volume (which may
be zero or a positive number) for that Product targeted to be in excess of the
Baseline Volume for that Product (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto). Notwithstanding the foregoing, Target Month End Product


43

--------------------------------------------------------------------------------





Volume shall in no event exceed a Maximum Volume or be less than the Baseline
Volume for such Product unless Aron establishes such a Month End Product Volume
as otherwise permitted under this Section 7.3.
(c)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, endeavor in a commercially reasonable
manner to cause such Target Month End Product Volume to be within the applicable
range specified for such Product on Schedule D hereto.
(d)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
(e)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs:
(i) the sum of (A) the Actual Month End Product Volume and (B) the Baseline
Volume for such Product (the “Adjusted Month End Product Volume”) is below the
minimum of the Operational Volume Range for the volume in excess of the Baseline
Volume for such Product or (ii) the Adjusted Month End Product Volume is above
the maximum of the Operational Volume Range for the volume in excess of the
Baseline Volume for such Product, in which case Aron may change its Target Month
End Product Volume for such month to equal the Adjusted Month End Product
Volume. Aron must notify the Company of its intent to make this change within
four (4) Business Days after the end of such Delivery Month. The Company may
dispute this change within one (1) Business Day after receiving such
notification from Aron. In all cases described above, the changed Target Month
End Product Volume affects only the subject month and does not impact the
calculation of the Target Month End Product Volume in subsequent months.
(f)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
7.5    Monthly Product Sale Adjustments. For each calendar month (or portion
thereof) during the term of the Marketing and Sales Agreement and for each
Product Group, Aron shall determine whether an amount is due by one Party to the
other (for each Product Group, a “Monthly Product Sale Adjustment”) in
accordance with the following terms and conditions:
(a)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of Barrels of such Product Group sold during such period
under Product


44

--------------------------------------------------------------------------------





Purchase Agreements and Company Purchase Agreements, (ii) the aggregate quantity
of Barrels of such Product Group sold under any Excluded Transaction executed
pursuant to Section 2.2(c) of the Marketing and Sales Agreement and (iii) the
Aggregate Receipts (as defined below);
(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.3 hereof and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due for such period which, if due to the Company, shall be
expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
(d)    As used herein:
(i)    “Aggregate Receipts” means, for any Product Group and relevant period,
the sum of (x) the actual aggregate purchase value invoiced by Aron for all
quantities of such Product Group that Aron delivered during such period (without
giving effect to any offsetting Excluded Transactions) under Product Purchase
Agreements with Customers and under Company Purchase Agreements with Company
Purchasers (as defined in the Marketing and Sales Agreement) and (y) for any
Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing and
Sales Agreement, the aggregate purchase value that would have been payable under
the proposed Product Purchase Agreement in connection with which such Excluded
Transaction was executed;
(ii)    “Index Value” means, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Value
for that Product Group and period.
7.6    Monthly Cover Costs. If, for any calendar month (or portion thereof),
Aron reasonably determines that, as a result of the Company’s failure to produce
the quantities of Product projected under this Agreement or the Company’s
failure to comply with its obligations under the Marketing and Sales Agreement,
Aron retains insufficient quantities of Product to comply with its obligations
to any third parties or the Company, whether under Product Purchase Agreements,
Company Purchase Agreements or Excluded Transactions, and Aron incurs any
additional costs and expenses in procuring Product from other sources for
purposes of covering such delivery


45

--------------------------------------------------------------------------------





obligations or the shortfall in the quantity held for its account (collectively,
“Monthly Cover Costs”), then the Company shall be obliged to reimburse Aron for
such Monthly Cover Costs. If Aron determines that any Monthly Cover Costs are
due to it, Aron shall promptly communicate such determination to the Company
and, subject to any mitigation of such costs actually achieved by the Company,
include the calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.3 hereof and such Monthly
Cover Costs shall be incorporated as a component of the Monthly True-up Amount
due for such period hereunder.
7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, any cost or loss incurred by Aron in connection therewith
that is not otherwise included as a Monthly Cover Cost shall constitute an
Ancillary Cost that is to be reimbursed to Aron.
7.8    Monthly Excluded Transaction Fee. For any Barrel of gasoline or jet fuel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each calendar month, Aron shall determine the net
quantities of gasoline and jet fuel delivered during such month under Excluded
Transactions and the aggregate amount due under this Section 7.8 as a result of
such deliveries (the “Monthly Excluded Transaction Fee”). In addition, in
computing the Monthly Excluded Transaction Fee, no fee shall be due with respect
to any Barrels subject to an Excluded Transaction Pair (as defined in the
Marketing and Sales Agreement). If any Monthly Excluded Transaction Fee is due
to the Company for any period, Aron will include its calculation of such amount
in the documentation provided to the Company for the relevant period pursuant to
Section 10.3 hereunder and such Monthly Excluded Transaction Fee shall be
incorporated as a component of the Monthly True-up Amount due for such period
7.9    Periodic Price Adjustments.
(a)    Prior to each Periodic Adjustment Date, the Parties shall undertake the
procedures set forth in Schedule GG and calculate whether, based on such data
and procedures set forth in Schedule GG, an adjustment to any of the Prices is
appropriate. Promptly after Aron has completed such calculation, it shall advise
the Company in writing as to whether any Price adjustments are appropriate and
if so the amounts of such Price adjustments. Any such adjusted Prices shall
become applicable commencing with the relevant Periodic Adjustment Date.
(b)    If any Prices are adjusted as of a Periodic Adjustment Date, Aron shall
determine the Price Adjustment Settlement Amount in accordance with Schedule GG
hereto and such amount shall be included in the applicable Monthly True-Up
Amount as set forth on Schedule GG.


46

--------------------------------------------------------------------------------





7.10    Transition Adjustment Period. The Parties agree that, with respect to
the months occurring in the Transition Adjustment Period, the Monthly True-up
Amounts for each such month shall be further adjusted as provided in Schedule HH
hereto.

ARTICLE 8    
PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the values determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
8.2    Transportation, Delivery and Storage of Products.
(a)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis. Title and risk of loss to the Products so delivered to Aron
shall pass from the Company to Aron as such Products pass the Products Delivery
Point.
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks as provided in the Storage Facilities Agreement.
(c)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Locations to the same extent as the Company’s rights to
do so prior to the implementation of the Required Storage and Transportation
Arrangements.
8.3    Expected Yield and Estimated Output.
(a)    On or before the Commencement Date, the Company provided to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).
(b)    At least five (5) Business Days prior to each month, the Company shall,
based on the then current Estimated Yield and such other operating factors as it
deems relevant, prepare and provide to Aron an estimate of the Product
quantities it expects to deliver to Aron during such month (each, a “Monthly
Product Estimate”).
8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m. CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the


47

--------------------------------------------------------------------------------





following Tuesday), meter tickets or tank gauge readings confirming the Measured
Product Quantity in each Product Storage Tank for each Product delivered during
that Delivery Date.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
hereto or to such other specifications as are from time to time agreed upon by
the Parties.
8.7    Purchase Value of Products. The per unit value for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Value specified for
such Product (the “Product Cost”), subject to application of the relevant values
as provided on Schedule B hereto and calculation of the Monthly Product True-up
Amount as provided on Schedule C hereto.
8.8    Resale of Products.
(a)    The Parties will endeavor, in good faith, to cause each of the Company’s
existing commitments to sell Product to a third party (collectively, “Existing
Sales Commitments”) to be assigned by the Company to Aron pursuant to an
assignment agreement in form and substance satisfactory to Aron. Any Existing
Sales Commitment that is so assigned shall constitute an “Assigned Sales
Commitment” for purposes hereof. The Parties acknowledge that an assignment of
an Existing Sales Commitment may not occur for various reasons, including, but
not limited to, the refusal of the purchaser thereunder to consent to such
assignment or Aron’s determination that it does not wish to have a direct
contractual relationship with such purchaser.
(b)    The Company agrees that, except for the Existing Sales Commitments, the
Company will not enter into any other commitments to sell Products unless
permitted in accordance with the Marketing and Sales Agreement or otherwise
consented to by Aron in writing.
8.9    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on
(i) acceptable indices for such Product, and (ii) a settlement payment from one
Party to the other sufficient to compensate the relevant Party for the relative
costs and benefits to each of the differences in value between the prior indices
and the amended indices.


48

--------------------------------------------------------------------------------






ARTICLE 9    
ANCILLARY COSTS; MONTH END INVENTORY;
CERTAIN DISPOSITIONS
9.1    Ancillary Costs.
(a)    The Company agrees to reimburse Aron for all Ancillary Costs incurred by
Aron (regardless of whether the Crude Oil and/or Products to which any such
Ancillary Costs related have been received by or delivered to any Party). Such
reimbursement shall occur on a monthly basis as part of the monthly true-up in
Section 10.3 below, except that Aron may require that any such Ancillary Costs
be reimbursed on demand in the event that (i) a Default or Event of Default has
occurred and is continuing, (ii) upon the Expiration Date of the Agreement or
(iii) the aggregate amount of unreimbursed Ancillary Costs at any time exceeds
$[***], but only in respect of such excess. Aron shall promptly provide the
Company with copies of all invoices for Ancillary Costs incurred by Aron. All
refunds or adjustments of any type received by Aron related to any Ancillary
Costs shall be reflected in the Monthly True-up Amount as provided in
Section 10.3 below.
(b)    Without limiting the foregoing, if Aron has reasonably determined (based
on its experience in any one or more of the three (3) preceding months) that it
expects the amount of Ancillary Costs for an upcoming month to exceed $[***]
Aron may require that its estimate of such Ancillary Costs (to the extent of
such excess) be paid in equal installments as part of each Net Payment made
during such month, with the actual amount of such Ancillary Costs (net of such
estimated payment) to be incorporated as a component of the Monthly True-up
Amount payable in the next month.
9.2    Month End Inventory.
(a)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Tanks, the
Included Supplemental Facilities, the Product Storage Tanks and the Other
Included Crude Locations, and based thereon shall determine for such month
(i) the aggregate volume of Crude Oil held in the Crude Storage Tanks and Other
Included Crude Locations at that time minus the Baseline Volume for Crude Oil
(the “Actual Month End Crude Volume”), which may be positive, negative or zero
and (ii) for each Product, the aggregate volume of such Product held in the
Product Storage Tanks and the Included Supplemental Facilities at that time
minus the Baseline Volume for such Product (each, an “Actual Month End Product
Volume”), which may be positive, negative or zero. The Company shall notify Aron
of the Actual Month End Crude Volume and each Actual Month End Product Volume by
no later than 5:00 p.m., CPT on the tenth day thereafter, except that with
respect to volume information provided by third parties, the Company shall
endeavor to cause third parties to provide such information to Aron by the
fifteenth (15th) day after the end of such month
(b)    Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier’s Inspector, the Volume Determination Procedures have not been
applied correctly,


49

--------------------------------------------------------------------------------





then the Company will cooperate with Aron, or Supplier’s Inspector, to ensure
the correct application of the Volume Determination Procedures, including making
such revisions to the Actual Month End Crude Volume and any Actual Month End
Product Volume as may be necessary to correct any such errors.
9.3    Disposition Following Force Majeure.
(a)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the value at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.
(b)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.
9.4    Tank Maintenance.
(a)    Promptly after the Company completes its annual business plan with
respect to any year, it shall notify Aron of any tank maintenance contemplated
with respect to such year that would result in any Crude Storage Tank or Product
Storage Tank being unavailable for use by Aron. The Company immediately shall
notify Aron orally (followed by prompt written notice) of any previously
unscheduled downtime or maintenance of any Crude Storage Tank or Product Storage
Tank and its expected duration.
(b)    The Company shall give Aron at least two (2) months’ prior written notice
of any maintenance that the Company intends to conduct on any of the Crude
Storage Tanks or Product Storage Tanks that would result in such storage tank
being taken out of service (“Tank Maintenance”). The Parties agree to cooperate
with each other in establishing the start date for any such maintenance so as to
not unnecessarily interfere with any of Aron’s purchase or sale commitments or
to otherwise accommodate, to the extent reasonably practicable, other commercial
or market considerations that Aron deems relevant.
(c)    In connection with any Tank Maintenance, the Parties shall promptly
consult and endeavor to agree on adjusted inventory minimum and maximum levels
and other


50

--------------------------------------------------------------------------------





appropriate adjustments hereunder that are to apply during the period of such
Tank Maintenance.
(d)    The Company agrees that it will use its best efforts, consistent with
good industry standards and practices, to complete (and to cause any third
parties to complete) any Tank Maintenance as promptly as practicable. The
Company shall provide Aron with an initial estimate of the period of any Tank
Maintenance and shall regularly update Aron as to the progress of such Tank
Maintenance. If, the Company determines that the expected completion date for
Tank Maintenance has or is likely to change by thirty (30) days or more, it
shall promptly notify Aron of such determination.

ARTICLE 10    
PAYMENT PROVISIONS
10.1    Weekly Net Payments prior to the Third Restatement Adjustment Date.
Prior to the Third Restatement Date:
(a)    For each Production Week, Aron shall provide the Company with a net
settlement statement in connection with each Production Week setting forth
(i) the Weekly Supply Value (as defined below) and (ii) the Weekly Product Value
(as defined below) as per the scheduled dates to be agreed on or before the
Commencement Date. Provided no Default or Event of Default has occurred and is
continuing, the Net Payment for any week shall be calculated as set forth in
Section 10.1(e) below. Aron shall notify the Company of the Net Payment for a
Production Week by the close of business on the first Business Day following
such Production Week. The Net Payment for any Production Week shall be due from
the Party owing such amount on the applicable Payment Date specified on
Schedule G hereto; provided that in no event shall payment be due earlier than
two (2) Business Days after Aron has provided notification of the Net Payment
for a Production Week.
(b)    If a Default or an Event of Default has occurred and is continuing, then
the Non-Defaulting Party may, at its option and without limiting any other
rights or remedies it may have hereunder or otherwise, suspend the requirement
under Section 10.1(a) that payments be made weekly on a net basis and in lieu
thereof the Defaulting Party shall be required to pay all amounts upon demand.
(c)    As used herein, the “Weekly Supply Value” shall be calculated as follows:
(i)    Using the Tank Balance Volume Report and Alon Other Barrel Report
provided by the Company, Aron will calculate the “Crude Consumption Volume” for
each Crude Storage Tank as follows: Beginning Inventory plus Receipts minus
Ending Inventory minus Other Barrels, each as reflected on the Tank Balance
Volume Report and Alon Other Barrel Report (as shown on Schedule H). To obtain
the “Daily Crude Consumption Volume” Aron will sum the Crude Consumption Volumes
for the Crude Oil Group. The “Weekly Consumption Volume” shall be equal to the
sum of the Daily Crude Consumption Volumes for each day in the Production Week.


51

--------------------------------------------------------------------------------





(ii)    Aron will use the Contract Nominations for the respective Delivery Month
to allocate the Weekly Consumption Volume among those crude grades included in
the Contract Nominations. For each crude grade so nominated, Aron will determine
a “Grade Percentage” which shall be equal to the nominated volume of such crude
grade divided by the total volume of crude nominated.
(iii)    The “Weekly Grade Value” shall be an amount equal to (1) the Weekly
Consumption Volume, multiplied by (2) the applicable Grade Percentage,
multiplied by (3) the applicable Weekly Price, as set forth on Schedule B, plus
$[***] per Barrel, multiplied by (4) negative one “-1”. If for such month Aron
does not enter any Crude Oil Procurement Contracts, the Weekly Price will equal
the sum of the closing settlement price on the New York Mercantile Exchange for
the first nearby Light Crude Futures contract for the trading days in the
relevant invoice period, as outlined on Schedule G.
(iv)    The “Weekly Supply Value” shall be an amount equal to sum of all
applicable Weekly Grade Values for the Production Week.
(d)    As used herein, the “Weekly Product Value” shall be calculated as
follows:
(i)    Using the Tank Balance Volume Report provided by the Company, Aron will
calculate the “Production Volume” for each Product Storage Tank as follows:
Ending Inventory plus Sales (determined on a net volume basis) minus Beginning
Inventory, each as reflected on the Tank Balance Volume Report. To obtain the
“Daily Production Volume” for each Product Group, Aron will sum the Production
Volumes for each of the applicable Product Storage Tanks. The “Weekly Production
Volume” shall be equal to the sum of the Daily Production Volumes by Product
Group for each day in the Production Week.
(ii)    For each Product Group, the “Weekly Product Value” shall be an amount
equal to (1) the Weekly Production Volumes, multiplied by (2) the applicable
Weekly Price, as set forth on Schedule B.
(iii)    The “Total Weekly Product Value” shall be an amount equal to the sum of
all applicable Weekly Product Values for all Product Groups for the Production
Week.
(e)    The “Net Payment” for any Production Week shall be an amount equal to the
sum of (1) the Total Weekly Product Value and (2) the Weekly Supply Value. If
this is a negative amount, the absolute value will represent an amount payable
to Aron and if this is a positive amount, it will represent an amount payable to
the Company.


52

--------------------------------------------------------------------------------





10.2    Daily Net Payments on and after the Third Restatement Adjustment Date.
On and after the Third Restatement Date:
(a)    For each day, Aron shall provide the Company with a net settlement
statement in connection with such day setting forth (i) the Daily Supply Value
(as defined below) and (ii) the Daily Product Value (as defined below) as per
the dates specified on Schedule G hereto. Provided no Default or Event of
Default has occurred and is continuing, the Net Payment for any day shall be
calculated as set forth in Section 10.2(d) below.
(b)    As used herein, the “Daily Supply Value” shall be calculated as follows:
(i)    Using the Tank Balance Volume Report and Alon Other Barrel Report
provided by the Company, Aron will calculate the “Crude Consumption Volume” for
each Crude Storage Tank as follows: Beginning Inventory plus Receipts minus
Ending Inventory minus Other Barrels, each as reflected on the Tank Balance
Volume Report and Alon Other Barrel Report (as shown on Schedule H). To obtain
the “Daily Crude Consumption Volume” Aron will sum the Crude Consumption Volumes
for the Crude Oil Group.
(ii)    Aron will use the Contract Nominations for the respective Delivery Month
to allocate the Daily Crude Consumption Volume among those crude grades included
in the Contract Nominations. For each crude grade so nominated, Aron will
determine a “Grade Percentage” which shall be equal to the nominated volume of
such crude grade divided by the total volume of crude nominated.
(iii)    The “Daily Grade Value” shall be an amount equal to (1) the Daily Crude
Consumption Volume, multiplied by (2) the applicable Grade Percentage,
multiplied by (3) the applicable Daily Value, as set forth on Schedule B,
multiplied by (4) negative one “-1”. If for such month Aron does not enter any
Crude Oil Procurement Contracts, the Daily Value will equal the sum of the
closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract for the trading days in the relevant invoice
period, as outlined on Schedule G.
(iv)    The “Daily Supply Value” for any day shall be an amount equal to
applicable Daily Grade Values for such day.
(c)    As used herein, the “Daily Product Value” shall be calculated as follows:
(i)    Using the Tank Balance Volume Report provided by the Company, Aron will
calculate the “Production Volume” for each Product Storage Tank as follows:
Ending Inventory plus Sales (determined on a net volume basis) minus Beginning
Inventory, each as reflected on the Tank Balance Volume Report. To obtain the
“Daily Production Volume” for each Product Group, Aron will sum the Production
Volumes for each of the applicable Product Storage Tanks.


53

--------------------------------------------------------------------------------





(ii)    For each Product Group, the “Daily Product Value” shall be an amount
equal to (1) the Daily Production Volumes, multiplied by (2) the applicable
Daily Value, as set forth on Schedule B.
(iii)    The “Total Daily Product Value” for any day shall be an amount equal to
the sum of all applicable Daily Product Values for all Product Groups for such
day.
(d)    The “Net Payment” for any day shall be an amount equal to the sum of
(1) the Total Daily Product Value and (2) the Daily Supply Value. If this is a
negative amount, the absolute value will represent an amount payable to Aron and
if this is a positive amount, it will represent an amount payable to the
Company.
(e)    For each day, Aron shall determine the Total Daily Product Value and the
Daily Supply Value, in a commercially reasonable manner based on the inventory
data and otherwise in the manner contemplated by this Section 10.2 and
Schedule G, and to the extent it deems appropriate taking into account such
other data as may be relevant to the determination of such estimates.
(f)    If Aron advises the Company of a Net Payment on any Business Day, then
the Company shall be obligated to pay such Net Payment to Aron on the following
Business Day.
(g)    For any Business Day, the Net Payment to be determined and advised by
Aron shall be the Net Payment for that day, provided that if such Business Day
is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall reasonably determine and advise to the Company the
Net Payment for that Business Day as well as the Net Payment each of such
following non-Business Days in the manner contemplated by this Section 10.2 and
Schedule G, and all such Net Payments shall be due on that Business Day.
10.3    Monthly True-Up Amount.
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any calendar month, a
calculation and appropriate documentation to support such calculation for such
month for a monthly true-up payment (the “Monthly True-up Amount”). The Monthly
True-up Amount for any month shall be equal to:
(i)    the Monthly Crude Oil True-up Amount (as defined on Schedule C hereto);
plus
(ii)    the Aggregate Monthly Product True-up Amount (as defined on Schedule C
hereto), minus
(iii)    the Ancillary Costs for such month, plus


54

--------------------------------------------------------------------------------





(iv)    the Monthly Excluded Transaction Fee, plus
(v)    the Monthly Product Sale Adjustment, minus
(vi)    the Monthly Cover Costs, plus
(vii)    the Monthly Working Capital Adjustment, plus
(viii)    any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document (including, without limitation, any
Additional Monthly Fee or Supplemental Monthly Fee due to the Company inclusive
of the KSR Monthly Deferral Amount calculated in accordance with Schedule HH, if
applicable), minus
(ix)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document (including without limitation any Additional
Monthly Fee or Supplemental Monthly Fee due to Aron), plus
(x)    The Price Adjustment Settlement Amount calculated in accordance with
Schedule GG, if applicable, which, if positive, shall be due from Aron to the
Company and, if negative, shall be due from the Company to Aron.
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.3(a), the definitions and formulas set forth on Schedule C hereto
shall apply and for purposes of determining the amount due under clause (vii) of
Section 10.3(a), the definitions and formula set forth on Schedule L hereto
shall apply.
(c)    For the purposes of determining the Monthly True-Up Amount for May 2020
and June 2020, and notwithstanding anything to the contrary on Schedule C, the
Parties agree that additional sums shall be owing from one Party to the other to
reflect the net amounts that would have been due between the Parties had the
Second Restated Agreement expired on the Expiration Date thereof (including the
purchase by the Company of Crude Oil and Products pursuant to the Step-Out
Inventory Sales Agreement contemplated thereby) and this Agreement had been
entered into and became effective on the Third Restatement Adjustment Date (with
the purchase by Aron on the Third Restatement Adjustment Date of Crude Oil and
Products pursuant to a document comparable to the Inventory Sales Agreement).
The amounts determined and payable under this Section10.3(c) shall be


55

--------------------------------------------------------------------------------





included as part of the Monthly True-Up Amounts for May 2020 and June 2020,
which shall be payable in June 2020 and July 2020, respectively.
(d)    Prior to the Third Restatement Adjustment Date, if Aron determines that
there has been a significant level of sales or of exchange volumes such that
calculations of the Base Price and Procurement Price (as defined on Schedule B)
produce a skewed price, Aron shall notify the Company thereof. If Aron and the
Company are unable to agree on a Base Price by the last business day of an
applicable calendar month, the Base Price and Procurement Price for such month
will be equal to the Alternate Price (as defined below).
(i)    The “Alternate Price” for each calendar month equals:            [***]
Where:

a: The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract,
as determined on each Trading Day during the Delivery Month
b: The arithmetic average of the daily quotations as published by “Argus
Americas Crude”, in the section “Gulf coast and midcontinent domestic” for “HLS”
under the column “Weighted average” for the prompt month, for the pricing dates
from and including the 26th of the month, two (2) months prior to the Delivery
Month, to and including the 25th of the month, one (1) month prior to the
Delivery Month. Saturdays, Sundays and holidays are excluded.

LESS

The arithmetic average of the daily quotation as published by “Argus Americas
Crude”, in the section “Americas, US Gulf coast and midcontinent pipeline” in
the subsection “WTI Formula Basis”, for the prompt month, for the pricing dates
from and including the 26th of the month, two (2) months prior to the Delivery
Month, to and including the 25th of the month, one (1) month prior to the
Delivery Month. Saturdays, Sundays and holidays are excluded.
c: The arithmetic average of the daily quotations as published by “Argus
Americas Crude”, in the section “Gulf coast and midcontinent domestic” for “LLS”
under the column “Weighted average” for the prompt month, for the pricing dates
from and including the 26th of the month, two (2) months prior to the Delivery
Month, to and including the 25th of the month, one (1) month prior to the
Delivery Month. Saturdays, Sundays and holidays are excluded.


56

--------------------------------------------------------------------------------






LESS

The arithmetic average of the daily quotation as published by “Argus Americas
Crude”, in the section “Americas, US Gulf coast and midcontinent pipeline” in
the subsection “WTI Formula Basis”, for the prompt month, for the pricing dates
from and including the 26th of the month, two (2) months prior to the Delivery
Month, to and including the 25th of the month, one (1) month prior to the
Delivery Month. Saturdays, Sundays and holidays are excluded.
d: The arithmetic average of the daily quotations as published by "Argus
Americas Crude", in the section “WTI Markers” for “Diff CMA Nym” under the
column “Wtd Avg” for the prompt month, for the pricing dates from and including
the 26th of the month, two (2) months prior to the Delivery Month, to and
including the 25th of the month, one (1) month prior to the Delivery Month.
Saturdays, Sundays and holidays are excluded.
(e)    On and after the Third Restatement Adjustment Date, for purposes of
determining the Daily Value, the Short Crude FIFO Value and the Long Crude FIFO
Value Price, in each case, for the Crude Product Group for Volume in Excess of
Baseline Volume, the definitions and formulas for the “Crude Index Calculation”
set forth on Schedule B-2 shall apply.
10.4    Invoices.
(a)    Invoices shall be prepared and submitted in accordance with Schedule G
hereto.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Net Payments, Monthly
True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the full
amount of such invoice by the due date and inform Aron in writing of the portion
of the invoice with which it disagrees and why; provided that to the extent that
the Company promptly informs Aron of a calculation error that is obvious on its
face, the Company shall pay Aron the undisputed amounts and may retain such
disputed amount pending resolution of such dispute. The Parties shall cooperate
in resolving the dispute expeditiously. If the Parties agree that the Company
does not owe some or all of the disputed amount or as may be determined by a
court pursuant to Article 23, Aron shall return such amount to the Company,
together with interest at the Fed Funds Rate from the date such amount was paid,
within two (2) Business Days from, as appropriate, the date of their agreement
or the date of the final, non-appealable decision of such court. Following
resolution of any such disputed amount, Aron will issue a corrected invoice and
any residual payment that would be required thereby will be made by the
appropriate Party within two (2) Business Days. To the extent that the Existing
Procurement Contract permits disputed amounts to be retained pending resolution
of


57

--------------------------------------------------------------------------------





disputes, the Parties agree to permit disputed amounts to be retained hereunder
on the same terms, notwithstanding anything hereunder to the contrary.
10.5    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the Parties shall agree in
connection with such procurement upon the terms for incorporating the purchase
of such feedstocks into the daily, weekly and monthly settlements contemplated
by Sections 10.1, 10.2 and 10.3 above.
10.6    Interest.
(a)    If any amount payable by the Company, the Guarantor, or any S&O Party
under this Agreement or any other Transaction Document is not paid when due,
whether at its scheduled payment date, by acceleration or otherwise, such amount
shall thereafter bear interest at a rate per annum equal to the Default Interest
Rate (calculated on the basis of actual days elapsed over a 360 day year).
(b)    For so long as any Event of Default with respect to the Company has
occurred and is continuing, interest shall accrue on a daily basis for such
period (“Exposure Default Interest”) at the Default Interest Rate on Aron’s
daily aggregate exposure to the S&O Parties under this Agreement and the other
Transaction Documents, as determined by Aron in a commercially reasonable manner
provided that such Exposure Default Interest shall be determined without
duplication of any other interest accruing hereunder, including interest
accruing at the Default Interest Rate under Section 10.6(a) above.
(c)    Any Default Interest Rate interest accruing under Section 10.6(a) or
Exposure Default Interest accruing under Section 10.6(b) shall be due to Aron on
demand or, absent such demand, monthly and shall continue to accrue after
occurrence of any Event of Default under Section 18.1(d) hereof, whether or not
allowed or allowable in any insolvency or bankruptcy proceeding.
10.7    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. Except as expressly provided in this Agreement, all
payments shall be made in full without discount, offset, withholding,
counterclaim or deduction whatsoever for any claims which a Party may now have
or hereafter acquire against the other Party, whether pursuant to the terms of
this Agreement or otherwise.
10.8    Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the Fee Letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments, on
June 1, September 1, December 1 and March 1 of each year, and the Termination
Date. The Annual Fee shall be prorated for any periods of less than a full three
(3) months.


58

--------------------------------------------------------------------------------






ARTICLE 11    
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1    Aron shall be entitled to have Supplier’s Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery.
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
11.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty-one (231) cubic inches and forty-two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).

ARTICLE 12    
FINANCIAL INFORMATION; CREDIT SUPPORT;
AND ADEQUATE ASSURANCES
12.1    Provision of Financial Information. The Company shall provide to Aron
(i) within ninety (90) days following the end of each of its fiscal years, a
copy of the annual report, containing audited consolidated financial statements
of Delek US Holdings, Inc. and its consolidated subsidiaries for such fiscal
year certified by independent certified public accountants, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (ii) within forty-five (45) days after the end of its first three (3) fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements of Delek US Holdings, Inc. and its
consolidated subsidiaries for such fiscal quarter; provided that so long as
Delek US Holdings, Inc. is required to make public filings of its quarterly and
annual financial results pursuant to the Exchange Act, such filings are
available on the SEC’s EDGAR database and such filings are made in a timely
manner, then the Company will not be required to provide such annual or
quarterly financial reports of Delek US Holdings, Inc. to Aron.


59

--------------------------------------------------------------------------------





12.2    Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports in the form of Schedule S hereto.
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(a)    The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets;
(b)    The Company’s or any of its Affiliates’ binding agreement to consolidate
or amalgamate with, merge with or into, or transfer all or substantially all of
its assets to, another entity (including an Affiliate);
(c)    An early termination of or any notice of “event of default” under any
Base Agreement;
(d)    An early termination of or any notice of “event of default” under either
the Guarantee or the S&O Party Guarantee;
(e)    A material amendment to any Existing Financing Agreement or any other
Financing Agreement; or
(f)    The execution of any agreement or other instrument or the announcement of
any transaction or proposed transaction by the Guarantor or any of its
Affiliates relating to a change of control of the Guarantor;
provided that, with respect to clauses (a), (b), (e) and (f), no such notice
shall be required if such event have been reported by the Guarantor on a
Form 8‑K that has been filed by the Guarantor with the SEC in a timely manner.
12.4    Credit Support.
(a)    As further security for the prompt and complete payment of all amounts
due or that may become due hereunder, the Company shall grant the Lien
contemplated by, comply with the terms of and maintain in full force and effect
the Lien Documents and assist Aron in maintaining any UCC financing statements
or other filings necessary to preserve Aron’s liens pursuant to the Lien
Documents.
(b)    As a condition to Aron’s entering into this Agreement, the Company has
agreed to provide the Guarantee to Aron, as credit support for the prompt and
complete performance and payment of all of the Company’s obligations hereunder,
and all costs and expenses (including but not limited to the reasonable costs,
expenses, and external attorneys’ fees of Aron) of amending and maintaining the
Guarantee shall be borne by the Company.


60

--------------------------------------------------------------------------------





(c)    Letters of Credit.
(i)    The Company may, from time to time, provide to Aron one or more Letters
of Credit as additional credit support and margin for or to secure prompt and
complete payment and performance of all of the Company’s obligations hereunder
and under the other Transaction Documents; provided that (A) all costs and
expenses (including but not limited to the reasonable costs, expenses, and
external attorneys’ fees of Aron) of establishing, renewing, substituting,
canceling, increasing, and reducing the amount of (as the case may be) the
Letters of Credit shall be borne by the Company, (B) no LC Default shall have
occurred and be continuing with respect to any such Letter of Credit and (C) as
a condition to accepting any such Letter of Credit, the Parties shall agree to
such additional terms and conditions with respect thereto as Aron may require,
including without limitation the Company’s agreement to cause such Letter of
Credit to have a minimum available amount and to remain outstanding for a
specified period. Upon the occurrence of an LC Default with respect to any
Letter of Credit provided to Aron hereunder, the Company agrees to deliver a
substitute Letter of Credit to Aron having an available amount at least equal to
that of the Letter of Credit to be replaced on or before the first (1st)
Business Day after written demand by Aron (or the third (3rd) Business Day if
only clause (a) under the definition of LC Default applies). Any Letter of
Credit provided to Aron under this Section 12.4(c) shall be in addition to, and
not in replacement of, the Supplemental LC provided pursuant to the Fee Letter,
it being acknowledged that the Supplemental LC shall be subject to the further
terms and conditions specified in the Fee Letter.
(ii)    A Letter of Credit shall provide that Aron may draw upon the Letter of
Credit in an amount (up to the face amount for which the Letter of Credit has
been issued) that is equal to all amounts that are due and owing from the
Company but have not been paid to Aron within the time allowed for such payments
under this Agreement or any other Transaction Document (including any related
notice or grace period or both). A Letter of Credit shall provide that a drawing
shall be made on the Letter of Credit upon submission to the bank issuing the
Letter of Credit of one or more certificates specifying the amounts due and
owing to Aron in accordance with the specific requirements of the Letter of
Credit.
(iii)    If the Company shall fail to renew, extend or replace a Letter of
Credit more than twenty (20) Business Days prior to its expiry date, then Aron
may draw on the entire, undrawn portion of such outstanding Letter of Credit
upon submission to the bank issuing such Letter of Credit of one or more
certificates specifying the amounts due and owing to Aron in accordance with the
specific requirements of the Letter of Credit. Any proceeds received as a result
of such drawing may, in Aron’s discretion, be applied in payment of any amount
due to Aron hereunder or under the other Transaction Documents (including any
amount being due under Section 10.1 above) or retained as additional cash
collateral and margin to secure the prompt and complete the payment and
performance of all of


61

--------------------------------------------------------------------------------





the Company’s obligations hereunder and under the other Transaction Documents;
provided that any such cash collateral and margin shall be subject to the terms
and conditions of Section 12.4(c)(v) below. The Company shall remain liable for
any amounts due and owing to Aron and remaining unpaid after the application of
the amounts so drawn by Aron.
(iv)    Provided no Default (of which Aron has provided notice to the Company)
or Event of Default by the Company has occurred and is continuing, upon the
Company’s request, Aron shall cooperate with the Company in a commercially
reasonable manner to implement a reduction of the available amount under any
outstanding Letters of Credit that have been provided to Aron hereunder by the
Company; provided that if any minimum available amount requirement is applicable
hereunder with respect to such Letters of Credit, no such reduction shall be
made that results in the aggregate available amount thereunder being less than
such minimum available amount requirement.
(v)    To the extent that Aron makes a drawing under any Letter of Credit and
retains any portion of such drawn amount as cash collateral and margin to secure
the prompt and complete the payment and performance of all of the Company’s
obligations hereunder and under the other Transaction Documents, the Company
further agrees that Aron shall have, and hereby grants to Aron, a present and
continuing security interest in and to, and a general first lien upon and right
of set off against, such cash amount and all interest and other proceeds from
time to time received, receivable or otherwise distributed in respect thereof,
or in exchange therefor. Notwithstanding any provisions of Applicable Law, Aron
shall have the right to sell, pledge, rehypothecate, assign, invest, use,
commingle or otherwise use in its business all or any portion of such retained
cash amount, free from any claim or right of any nature whatsoever of the
Company, including any equity or right of redemption by the Company. Nothing in
this Section 12.4(c) shall limit any rights of Aron under any other provision of
this Agreement or any other Transaction Documents, including without limitation,
under Article 18 below.
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within 10 Business Days after such demand by Aron,
then such failure shall constitute an Event of Default by the Company under
clause (k) of Section 18.1.


62

--------------------------------------------------------------------------------






ARTICLE 13    
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1    The Company shall promptly notify Aron in writing of the date for which
any inspection, maintenance. restart or turnaround at the Refinery has been
scheduled, or any revision to previously scheduled inspection, maintenance,
restart or turnaround, which may affect receipts of Crude Oil at the Refinery or
the Storage Facilities, the processing of Crude Oil in the Refinery or the
delivery of Products to Aron or by Aron to any third parties; provided that, in
any event, such notice shall have been given at least twenty (20) Business Days
prior to the commencement of such inspection, maintenance, restart or
turnaround. The Parties shall cooperate with each other in establishing
inspection, maintenance and turnaround schedules that do not unnecessarily
interfere with the receipt of Crude Oil that Aron has committed to purchase or
the delivery of Products that Aron has committed to sell.
13.2    The Company shall immediately notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, inspection, maintenance
or turnaround and its expected duration.
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
13.4    (a) Subject to Section 13.4(b) below, if at any time Aron determines
that all or any portion of the facilities constituting an Included Location (in
each case, “Identified Facilities”) fail to satisfy Aron’s then applicable
policies and procedures relating to the prudent maintenance and operation of
storage tanks and pipeline facilities (“Aron’s Policies and Procedures”), and
without limiting any other rights and remedies available to Aron hereunder or
under any other Transaction Document, Aron may provide the Company notice of
such failure so long as such failure is continuing and, if Aron provides such
notice, the following provisions shall be applicable: (i) in the case of any
Identified Facilities that are subject to the Storage Facility Agreement, upon
such date as Aron shall specify, such Identified Facilities shall cease to
constitute an Included Location (or part of an Included Location) for purposes
hereof and any payment to Aron in respect of any Crude Oil or Products held in
such Identified Facilities shall become due in accordance with the provisions of
Article 10 hereof; and (ii) in the case of any Identified Facilities that are
subject to a Required Storage and Transportation Arrangement, the Parties shall
endeavor as promptly as reasonably practicable to execute such rights, provide
such notices, negotiate such reassignments or terminations and/or take such
further actions as Aron deems necessary or appropriate to terminate Aron’s
status as the party entitled to use and/or hold Crude Oil or Products at such
Identified Facilities and, concurrently with effecting the termination of such
status, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Article 10
hereof.


63

--------------------------------------------------------------------------------





(a)    Aron’s rights under Section 13.4(a) above are subject to the following
additional terms and conditions:
(i)    Aron shall apply Aron’s Policies and Procedures with respect to the
Included Locations in a non-discriminatory manner as compared with other similar
storage tanks and pipeline facilities utilized by Aron in a similar manner;
(ii)    If the failure of any Identified Facilities to satisfy Aron’s Policies
and Procedures is a result of Aron’s Policies and Procedures exceeding the
standards or requirements imposed under Applicable Law or good and prudent
industry practice, then (1) Aron shall not require the removal of such
Identified Facilities as Included Locations until the 120th day after giving the
Company notice of such failure, (2) during such 120 day period, Aron shall
consult with the Company in good faith to determine whether based on further
information provided by the Company such Identified Facilities comply with
Aron’s Policies and Procedures and/or whether additional actions or procedures
can be taken or implemented so that, as a result, such Identified Facilities
would comply with Aron’s Policies and Procedures, and (3) if it is determined
that such Identified Facilities do comply with Aron’s Policies and Procedures
or, as a result of such additional actions or procedures, such Identified
Facilities become so compliant within such 120 day period, then such Identified
Facilities shall not cease to be Included Locations based on the noncompliance
stated in Aron’s notice to the Company;
(iii)    If within the 120 day period referred to in clause (ii)(2) above, the
Company has identified and diligently commenced the implementation of additional
actions or procedures that are intended to result in such Identified Facilities
becoming compliant with Aron’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 120 day
period, then so long as the Company continues to diligently and in a
commercially reasonable manner pursue the implementation of such additional
actions and procedures, Aron will extend such 120 day period up for up to an
additional 60 days to allow for such implementation to be completed and if such
implementation is completed within such additional 60 day period, then such
Identified Facilities shall not cease to be Included Locations based on the
noncompliance stated in Aron’s notice to the Company; and
(iv)    If any Identified Facilities cease to be Included Locations pursuant to
Section 13.4(a) above and thereafter Aron determines, in its reasonable good
faith judgment, that such Identified Facilities have become compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such Identified Facilities as Included Locations
hereunder.


64

--------------------------------------------------------------------------------






ARTICLE 14    
TAXES
14.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by Applicable Law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption; provided, however, that (i) the failure of Aron to separately state
or collect Taxes from the Company shall not alter the liability of the Company
for Taxes and (ii) Aron shall only be liable for Taxes if and to the extent that
Taxes have been separately stated and collected from the Company. Aron shall be
responsible for all taxes imposed on Aron’s net income.
14.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek a binding administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
Notwithstanding anything to the contrary in Section 14.1, the Company shall not
be obligated to indemnify Aron with respect to any penalties or interest
resulting from (and only to the extent of and attributable to) Aron’s negligence
in preparing and filing any property tax returns that are to be prepared and
filed by Aron with respect hereto; provided any information that the Company has
provided to Aron for purposes of such returns is accurate and complete, and made
available by the Company to Aron in a timely manner. If the Company apprises
Aron in a timely manner of any verifiable discounts available for early filing
of any such property tax returns that Aron is to file, Aron shall use its
commercially reasonable efforts to avail itself of such discounts and if any
such discount is obtained, the amount to be indemnified by the Company under
Section 14.1 shall be the discounted amount.
14.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction


65

--------------------------------------------------------------------------------





but Aron shall be consulted. In any event, the Company and Aron shall fully
cooperate with each other as to the asserted liability. Each Party shall bear
all the reasonable costs of any action undertaken by the other at the Party’s
request.
14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.

ARTICLE 15    
INSURANCE
15.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance or reinsurance companies
rated not less than A- by A.M. Best, or an equivalent rating agency of
comparable financial strength:
(a)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall name Aron as a loss payee with respect to any of
Aron’s Crude Oil or Product in the care, custody or control of the Company.
Notwithstanding anything to the contrary herein, Aron, may, at its option and
expense, endeavor to procure and provide such property damage coverage for the
Crude Oil and Products; provided that to the extent any such insurance is
duplicative with insurance procured by the Company, the insurance procured by
the Company shall in all cases represent, and be written to be, the primary
coverage.
(b)    Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, and
products and completed operations liability coverage in a minimum amount of
$[***] per occurrence and $[***] in the aggregate, which coverage may be
self-insured by the Company.
(c)    (i) Workers compensation in the amount required by Applicable Law, and
(i) employer’s liability with a minimum amount of $[***] per accident, $[***]
per disease, and $[***] aggregate.
(d)    Commercial automobile liability insurance in a minimum amount of $[***]
per accident.


66

--------------------------------------------------------------------------------





(e)    Umbrella/excess liability coverage providing coverage on a follow-form or
equivalent basis with respect to the coverage required under Sections 15.1(b),
15.1(c)(ii) and 15.1(d) in a minimum amount of $[***] per occurrence and in the
aggregate.
(f)    [Reserved]
(g)    Wharfinger’s / charterer’s liability insurance (if applicable) in a
minimum amount of $[***] per occurrence and in the aggregate.
(h)    Non-owned aviation liability insurance (if applicable) in a minimum
amount of $[***] per occurrence and in the aggregate.
(i)    Sudden and Accidental pollution liability of $[***] provided as part of
the Commercial General Liability and Umbrella/Excess Liability program or as
part of a standalone placement providing equivalent coverage.
15.2    Additional Insurance Requirements.
(a)    The foregoing policies shall include or provide that the underwriters
waive all rights of subrogation against Aron and the insurance is primary
without contribution from Aron’s insurance. The foregoing policies with the
exception of those listed in Sections 15.1(a), 15.1(c) and 15.1(g) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation or material modification
of insurance becoming effective. The Company also shall provide renewal
certificates prior to expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
(e)    The Company shall be responsible for any deductibles or retentions that
are applicable to the insurance required pursuant to Section 15.1.
15.3    The Company shall have the right to satisfy its insurance obligations
outlined in Sections 15.1 and 15.2 by means of a captive insurance program
provided that (a) such captive insurance program is permitted under and in
compliance with applicable law, (b) such insurance policy or policies issued by
the captive insurer contains a “cut-though” endorsement providing that in the
event of the captive insurer’s insolvency any reinsurer of the captive insurer
will pay any loss covered by a reinsurance contract directly to the Company, and
(c) such captive insurance program is able to pay claims in accordance with the
laws of the State of New York.


67

--------------------------------------------------------------------------------






ARTICLE 16    
FORCE MAJEURE
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the Term of
this Agreement shall not be extended.
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any


68

--------------------------------------------------------------------------------





claims that Aron may have as a result of such Third Party Supplier’s failure
shall be subject to Section 5.9 hereof and any other applicable provisions of
this Agreement relating to claims against third parties.
16.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the applicable Included Locations cease, in whole or in part, to be available
to Aron pursuant to the Required Storage and Transportation Arrangements, and
the foregoing is a result of or attributable to any owner or operator of such
Included Location becoming Bankrupt or breaching or defaulting in any of its
obligations relating to the Required Storage and Transportation Arrangements,
then:
(a)    The Company shall promptly use commercially reasonable efforts to
establish for Aron’s benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Aron (in Aron’s reasonable
judgment) than those that have ceased to be available;
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt. If any such storage facility is an Included Location then Aron may, in
its discretion, elect upon written notice to the Company that such storage
facility shall cease to be an Included Location as of a date specified in such
written notice in which case any Crude Oil or Product held by Aron therein shall
be purchased by the Company in accordance with the applicable provisions of
Sections 10.1, 10.2 and 10.3 hereof.

ARTICLE 17    
REPRESENTATIONS, WARRANTIES AND COVENANTS
17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Third Restatement Effective Date and each sale of Crude Oil
hereunder, that:
(a)    It is an “Eligible Contract Participant” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.
(b)    It is (i) a “forward contract merchant” in respect of this Agreement and
this Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in section 556 of the Bankruptcy Code,
(ii) a “swap participant” in respect of this Agreement and this Agreement and
each sale of Crude Oil or


69

--------------------------------------------------------------------------------





Products hereunder constitutes a commodity forward agreement as such term is
used in the definition of “swap agreement,” as each such term is defined in the
Bankruptcy Code and used in section 560 of the Bankruptcy Code and (iii) a
“master netting agreement participant” and this Agreement constitutes a “master
netting agreement,” as each such term is defined in the Bankruptcy Code and used
in section 561 of the Bankruptcy Code.
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.


70

--------------------------------------------------------------------------------





(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
(p)    None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.


17.2    Company’s Representations and Covenants.
(a)    The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.
(b)    The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)    The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.
(d)    The Company shall not modify, amend or waive rights arising under any of
the Base Agreements or the Required Storage and Transportation Arrangements
without the prior written consent of Aron; provided, however, that if the
Company provides Aron with notice, the Company may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder, degrade, reduce or limit the
standards applicable to the operator thereunder or otherwise


71

--------------------------------------------------------------------------------





interfere with Aron’s rights to use the Pipeline System and Included Locations
subject thereto without the prior written consent of Aron.
(e)    The Company shall not cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any Liens.
(f)    The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all respects.
(g)    In the event the Company becomes Bankrupt, and to the extent permitted by
Applicable Law, the Company intends that (i) Aron’s right to liquidate, collect,
net and set off rights and obligations under this Agreement and liquidate and
terminate this Agreement shall not be stayed, avoided, or otherwise limited by
the Bankruptcy Code, including section 362(a), 547, 548 or 553 thereof;
(ii) Aron shall be entitled to the rights, remedies and protections afforded by
and under, among other sections, sections 362(b)(6), 362(b)(17), 362((b)(27),
546(e), 546 (g), 546 (j), 548(d), 553, 556, 560, 561 and 562 of the Bankruptcy
Code; and (iii) any cash, securities or other property provided as performance
assurance, credit, support or collateral with respect to the transactions
contemplated hereby shall constitute “margin payments” as defined in
section 101(38) of the Bankruptcy Code and all payments for, under or in
connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.
(h)    The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature
(collectively, “Liens”) with respect to, any quantities of Crude Oil prior to
the delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company authorizes Aron to file at
any time and from time to time any UCC financing statements describing the
quantities of Aron’s Property subject to this Agreement and Aron’s ownership
thereof and title thereto, and the Company shall execute and deliver to Aron,
and the Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, and other documents and instruments, in form reasonably satisfactory
to Aron, as Aron may reasonably request, to provide public notice of Aron’s
ownership of and title to the quantities of Aron’s Property subject to this
Agreement and to otherwise protect Aron’s interest therein.
(i)    As provided in the Pledge and Security Agreement, the Company has granted
to Aron additional security for the prompt and complete payment and performance
of all obligations which remains in full force and effect.
(j)    With respect to all Required Storage and Transportation Arrangements in
which the party providing the storage or transportation services is an Affiliate
of the


72

--------------------------------------------------------------------------------





Company, the Company shall cause such Affiliate to perform its obligations under
such Required Storage and Transportation Arrangement.
(k)    [Reserved]
(l)    The Company has delivered true and complete copies of the Existing
Financing Agreements and all material amendments thereto to Aron.
(m)    The Company shall not modify or amend (including any extensions of or
elections under), or waive any rights arising under, any Existing Financing
Agreement without the prior written consent of Aron, if doing so would
(i) adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents or (ii) cause such Existing
Financing Agreement to no longer satisfy the conditions set forth in
Section 2.1(k) and Section 2.1(m) above, including, without limitation, the
recognition that Aron is the owner of Crude Oil and Products to the extent
contemplated hereby and by the other Transaction Documents, free and clear of
any liens of any lender or other creditor that is party to such Financing
Agreement, other than Permitted Liens.
(n)    The Company represents and warrants that to its knowledge, none of its
Affiliates are party to any credit agreement, indenture or other financing
agreement under which the Company or any of its subsidiaries may incur or become
liable for indebtedness for borrowed money (including capitalized lease
obligations and reimbursement obligations with respect to letters of credit)
which covenants that limit or otherwise apply to any of the business, assets or
operations of the Company, other than the Existing Financing Agreements.
(o)    The Company shall not enter into any Financing Agreement (an “Additional
Financing Agreement”) unless such Additional Financing Agreement, at the time it
is entered into, (i) contains provisions that recognize the respective rights
and obligations of the Parties under this Agreement and the other Transaction
Documents, (ii) does not adversely affect in any respect any of Aron’s rights or
remedies under this Agreement or the other Transaction Documents and
(iii) satisfies the conditions in Section 2.1(k) and Section 2.1(m) to the same
extent as if such Additional Financing Agreement were an Existing Financing
Agreement, including, without limitation, the recognition that Aron is the owner
of Crude Oil and Products to the extent contemplated hereby and by the other
Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement, other than Permitted Liens.
The Company shall not modify or amend (including any extensions of or elections
under), or waive any rights arising under, any Additional Financing Agreement
without the prior written consent of Aron, if doing so would (i) adversely
affect in any respect any of Aron’s rights or remedies under this Agreement or
the other Transaction Documents or (ii) cause such Additional Financing
Agreement to no longer satisfy the conditions set forth in Section 2.1(k) and
Section 2.1(m) above to the same extent as if such Additional Financing
Agreement were an Existing Financing Agreement, including, without limitation,
the recognition that Aron is the owner of Crude Oil and Products to the extent
contemplated hereby and by the other Transaction Documents, free and clear of
any liens of any lender or other creditor that is party to such Financing
Agreement, other than Permitted Liens.


73

--------------------------------------------------------------------------------





(p)    To the extent deemed necessary or appropriate by Aron, the Company shall
cause acknowledgements and/or releases (including without limitation, amendments
or termination of UCC financing statements), in form and substance satisfactory
to Aron, to be duly executed by lenders or other creditors that are party to
Existing Financing Agreements, confirming the release of any lien in favor of
such lender or other creditor that might apply to or be deemed to apply to any
Crude Oil and/or Products of which Aron is the owner as contemplated by this
Agreement and the other Transaction Documents and agreeing to provide Aron with
such further documentation as it may reasonably request in order to confirm the
foregoing.
(q)    With respect to the Company Acknowledgment Agreement, the Company
covenants that it shall promptly cause the Acknowledgement Agreement to be
further amended or amended and restated, to the extent deemed necessary or
appropriate by Aron, to acknowledge any locations hereafter added as Included
Locations hereunder (together with Crude Oil and Products held therein by Aron).
17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for the Company, (2) Aron may, in its sole
discretion, determine whether to advise the Company of any potential transaction
with a Third Party Supplier and prior to advising the Company of any such
potential transaction Aron may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Aron’s business and Aron shall have no liability of any nature to the Company as
a result of any such determination, (3) Aron has no fiduciary or trust
obligations of any nature with respect to the Refinery or the Company or any of
its Affiliates, (4) Aron may enter into transactions and purchase Crude Oil or
Products for its own account or the account of others at values more favorable
than those being paid by the Company hereunder and (5) nothing herein shall be
construed to prevent Aron, or any of its partners, officers, employees or
Affiliates, in any way from purchasing, selling or otherwise trading in Crude
Oil, Products or any other commodity for its or their own account or for the
account of others, whether prior to, simultaneously with or subsequent to any
transaction under this Agreement.

ARTICLE 18    
DEFAULT AND TERMINATION
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)    Either Party fails to make payment when due (i) under Section 10.1 or
10.2 hereof, Article 19 hereof or any Company Purchase Agreement within one
(1) Business Day after a written demand therefor or (ii) under any other
provision hereof or any other Transaction Document within five (5) Business
Days; or


74

--------------------------------------------------------------------------------





(b)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c)    Either Party (or, if applicable, any Affiliate of such Party that is
party to a Transaction Document) breaches any material representation or
material warranty made or repeated or deemed to have been made or repeated by
the Party, or any warranty or representation proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated under the Transaction Documents; provided, however, that if
such breach is curable, such breach is not cured to the reasonable satisfaction
of the other Party within ten (10) Business Days after the date that such Party
receives notice that corrective action is needed; or
(d)    Either Party becomes Bankrupt; or
(e)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or
(f)    The Company fails to satisfy its obligations with respect to Other
Inventory Sales; or
(g)    (i)  The Company fails in a material respect to perform its obligations
under, comply with, or maintain a Base Agreement or the Required Storage and
Transportation Arrangements; or (ii) the Company breaches in a material respect
its obligations under Section 17.2(f);
(h)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(i)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii) (A) the successor
entity resulting from any such consolidation, amalgamation or merger or the
Person that otherwise acquires all or substantially all of the assets of the
Company or any of its Affiliates does not assume, in a manner satisfactory to
Aron, all of


75

--------------------------------------------------------------------------------





the Company’s obligations hereunder and under the other Transaction Documents,
or (B) in the reasonable judgment of Aron, the creditworthiness of the
resulting, surviving or transferee entity, taking into account any guaranties,
is materially weaker than the Company immediately prior to the consolidation,
amalgamation, merger or transfer; or
(j)    The Company fails to provide Adequate Assurance in accordance with
Section 12.5;
(k)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than fifty million dollars
($50,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by the Company or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than fifty million dollars
($50,000,000) under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period); or
(l)    Any of the parties under any of the Existing Financing Agreements or any
other Financing Agreements shall disaffirm, disclaim, repudiate or reject, in
whole or in part, or challenge the validity of this Agreement; or
(m)    An “Event of Default” (howsoever defined) has occurred under any of the
Existing Financing Agreements or any other Financing Agreements to which the
Company is a party or for which the Company has provided a guaranty or under any
guaranty of such Financing Agreements provided by the Guarantor; or
(n)    Any of the following: (i) the Guarantor or any S&O Party fails to perform
or otherwise defaults in any obligation under the Guarantee or the S&O Party
Guarantee, as applicable, (ii) the Guarantor or any S&O Party becomes Bankrupt,
(iii) either of the Guarantee or the S&O Party Guarantee expires or terminates
or ceases to be in full force and effect prior to the satisfaction of all
obligations of the Company or any other Affiliate of the Company to Aron under
this Agreement and the other Transaction Documents, (iv) the Guarantor or any
S&O Party disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, the Guarantee or the S&O Party Guarantee, as
applicable, or (v) a Change of Control occurs.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f) through (n) (inclusive) above.
18.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the


76

--------------------------------------------------------------------------------





Company is the Defaulting Party) or the Company (where Aron is the Defaulting
Party) (such non-defaulting Party or Parties, the “Non-Defaulting Party”) may,
without notice, (i) declare all of the Defaulting Party’s obligations under this
Agreement to be forthwith due and payable, all without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by the
Defaulting Party (except that in the case of any Event of Default under
Section 18.1(d), all such obligations shall automatically and without any such
declaration become forthwith due and payable) and/or (ii) subject to
Section 18.2(c), exercise any rights and remedies provided or available to the
Non-Defaulting Party under this Agreement or at law or equity, including all
remedies provided under the UCC and as provided under this Section 18.2. It is
expressly agreed that all such obligations shall be due and payable as a result
of any acceleration pursuant to this Section 18.2, including (without
limitation) in the case of any automatic acceleration resulting from an Event of
Default under Section 18.1(d) and all such obligations shall survive and
continue to be due and payable following an Event of Default under
Section 18.1(d).
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement (except that in the case of any Event of Default under
Section 18.1(d), this Agreement shall automatically and without any notice be
terminated); provided that, in the event Aron is the Non-Defaulting Party, this
Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the other. The “Settlement
Amount” means the amount, expressed in U.S. Dollars, of losses and costs that
are or would be incurred by the Non-Defaulting Party (expressed as a positive
number) or gains that are or would be realized by the Non-Defaulting Party
(expressed as a negative number) as a result of the liquidation and termination
of all rights and obligations under this Agreement. The determination of the
Settlement Amount shall include (without duplication): (x) the losses and costs
(or gains) incurred or realized (and determined in a commercially reasonable
manner) by the Non-Defaulting Party in terminating, transferring, redeploying or
otherwise modifying any outstanding Procurement Contracts and (y) the losses and
costs (or gains) incurred or realized (and determined in a commercially
reasonable manner) by the Non-Defaulting Party with respect to Crude Oil and
Product inventories maintained for purposes of this Agreement which shall be
determined by the Non-Defaulting Party as follows: (1) Aron will, subject to
Sections 7.3 and 7.4, project Target Month End Crude Volumes and Target Month
End Product Volumes for all months occurring from the date on which the
Non-Defaulting Party terminates this Agreement or commences exercising its
remedies following such Event of Default (the “Remedies Exercise Date”) to the
earlier of the Expiration Date set forth in Section 3.1 or, if elected by either
Party, any other date as of which either Party would have been entitled to
terminate this Agreement under


77

--------------------------------------------------------------------------------





Section 3.2 but only if such Party notifies the other Party of such election
within 3 Business Days after the Remedies Exercise Date (the earliest of such
Expiration Date and any such date elected by a Party being the “Pro Forma
Expiration Date”) and (2) in accordance with clause (c) below, the
Non-Defaulting Party shall value, and determine the net amount that would have
been owing from one Party to the other based on, all purchases and sales of
Crude Oil and Products that would have resulted from such projected Target Month
End Crude Volumes and Target Month End Product Volumes through the Pro Forma
Expiration Date (including a final sale of all remaining inventories), which net
amount shall be discounted to present value on a commercially reasonable basis
and constitute the amount due under this clause (y). If the Settlement Amount is
a positive number it shall be due to the Non-Defaulting Party and if it is a
negative number, the absolute value thereof shall be due to the Defaulting
Party.
(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. In calculating the Settlement Amount, the Non-Defaulting Party
shall discount to present value (in any commercially reasonable manner based on
London interbank rates for the applicable period and currency) any amount which
would be due at a later date and shall add interest (at a rate determined in the
same manner) to any amount due prior to the date of the calculation. Without
limiting the generality of the foregoing, it is agreed that for purposes of
determining the Settlement Amount: (1) any fixed fee amounts (including those
provided for under Section 10.4) shall be the amount of such fee that would have
accrued through the Pro Forma Expiration Date; (2) for the period following the
Remedies Exercise Date, no Crude Oil per Barrel fees as provided in Section 6.2
shall be included in the Settlement Amount except with respect to Barrels of
Crude Oil actually processed at the Refinery following such date; (3) to the
extent the Fee Letter provides for the calculation of any amount to be included
in the Settlement Amount, the provisions of the Fee Letter shall be controlling
for such purpose; and (4) to the extent the Non-Defaulting Party deems it
commercially reasonable to do so, it may in referencing prices in the futures,
forward, swap and options markets for purposes of calculating various elements
of the Settlement Amount endeavor to align the dates as of which such reference
prices are determined.
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities by the Company, any of its Affiliates or any other parties on behalf
of the Company or any such Affiliate, (iii) otherwise arrange for the
disposition of any Crude Oil and/or Products subject to outstanding Procurement
Contracts


78

--------------------------------------------------------------------------------





and/or the modification, settlement or termination of such outstanding
Procurement Contracts in such manner as it elects and (iv) liquidate in a
commercially reasonable manner any credit support or other margin or collateral,
to the extent not already in the form of cash (including making a demand under
the Guarantee, the S&O Party Guarantee or any credit support, margin or
collateral arrangements) and apply and set off such credit support, margin or
collateral or the proceeds thereof or payment under the Guarantee against any
obligation owing by the Company to Aron. Aron shall be under no obligation to
prioritize the order with respect to which it exercises any one or more rights
and remedies available hereunder. The Company shall in all events remain liable
to Aron for any amount payable by the Company in respect of any of its
obligations remaining unpaid after any such liquidation, application and set
off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
Parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including the
Guarantee, the S&O Party Guarantee or any credit support, margin or collateral)
then held by the Non-Defaulting Party pursuant to the Transaction Documents,
plus (at the Non-Defaulting Party’s election) any or all other amounts due to
the Defaulting Party hereunder (including under Article 10), against (ii) the
Settlement Amount (if due to the Non-Defaulting Party), plus any performance
security (including the Guarantee or any credit support, margin or collateral)
then held by the Defaulting Party, plus (at the Non-Defaulting Party’s election)
any or all other amounts due to the Non-Defaulting Party hereunder (including
under Article 10), so that all such amounts shall be netted to a single
liquidated amount payable by one Party to the other (the “Liquidated Amount”).
The Party with the payment obligation shall pay the Liquidated Amount to the
applicable other Parties within one Business Day after such amount has been
determined.
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h)    The Non-Defaulting Party’s rights under this Section shall be in addition
to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party


79

--------------------------------------------------------------------------------





shall indemnify and hold the Non-Defaulting Party harmless from all reasonable
costs and expenses, including reasonable attorney fees, incurred in the exercise
of any remedies hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other contract or agreement or
otherwise and whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 18.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to be, a
reference to “this Agreement and the other Transaction Documents.”
(k)    Without limiting the generality of the foregoing, in the event the
obligation under this Agreement and the other Transaction Documents are
accelerated or otherwise become due prior to their maturity date, in each case,
in respect of any Event of Default with respect to the Company (including, but
not limited to, upon the occurrence of an Event of Default arising under
Section 18.1(d)), (including the acceleration of claims by operation of law)),
any amounts that would have become due hereunder or thereunder on the date of
such acceleration or otherwise with respect to any early termination hereof
(whether or not as a result of an Event of Default) also be due and payable as
though such early termination had occurred and shall be part of the Obligations.
Any such amount payable shall be presumed to be the liquidated damages sustained
by Aron as the result of the early termination and the Company agrees that it is
reasonable under the circumstances currently existing. THE COMPANY EXPRESSLY
WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING AMOUNTS IN CONNECTION WITH ANY SUCH ACCELERATION. The Company
expressly agrees (to the fullest extent it may lawfully do so) that: (A) all
such amounts are reasonable and the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel; (B) such
amounts shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Parties
hereto giving specific consideration in this transaction for such agreement to
pay such amounts; and (D) the Company shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Company expressly
acknowledges that its agreement to pay such amounts to Aron as herein described
is a material inducement to Aron to enter into this Agreement.


80

--------------------------------------------------------------------------------





18.3    U.S. Resolution Stay Provisions.
(a)    Recognition of U.S. Special Resolution Regimes.
(i)    In the event that Aron becomes subject to a proceeding under (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder or
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from Aron of this Agreement, the Inventory Sales Agreements and any
obligation in or under, and any property securing, this Agreement or any other
Transaction Document, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime if this Agreement,
Inventory Sales Agreement and, if in effect, the Step-out Inventory Sales
Agreement (collectively, the “Safe Harbor Agreements”), and any interest and
obligation in or under, and any property securing, the Safe Harbor Agreements
were governed by the laws of the United States or a state of the United States.
(ii)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, any Default Rights (as defined in 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Rights”)) under any
Safe Harbor Agreement that may be exercised against Aron are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if a Safe Harbor Agreement were governed by
the laws of the United States or a state of the United States.
(b)    Limitation on Exercise of Certain Default Rights Related to an
Affiliate’s Entry into Insolvency Proceedings. Notwithstanding anything herein
to the contrary, the Parties expressly acknowledge and agree that:
(i)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, the Company shall not be permitted to
exercise any Default Right with respect to a Safe Harbor Agreement or any Credit
Enhancement, in each case, that is related, directly or indirectly, to an
Affiliate of Aron becoming subject to any insolvency or liquidation proceeding,
except to the extent that the exercise of such Default Right would be permitted
under the provisions of 12 C.F.R. 252.84, 12 C.F.R. 47.5 or 12 C.F.R. 382.4, as
applicable; and
(ii)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, nothing in any Safe Harbor Agreement
shall prohibit the transfer of any Credit Enhancement, any interest or
obligation in or under such Credit Enhancement, or any property securing such
Credit Enhancement, to a transferee upon or following an Affiliate of Aron
becoming subject to an insolvency or liquidation proceeding, unless the transfer
would result in the Company being the beneficiary of such Credit Enhancement in
violation of any law applicable to the Company.


81

--------------------------------------------------------------------------------





(c)    U.S. Protocol. If the Company adheres to the ISDA 2018 U.S. Resolution
Stay Protocol, as published by the International Swaps and Derivatives
Association, Inc. as of July 31, 2018 (the “ISDA U.S. Protocol”), the terms of
the ISDA U.S. Protocol will supersede and replace the terms of this
Section 18.3.
(d)    For purposes of this Section 18.3, the term “Affiliate” means “Affiliate”
as defined in, and interpreted in accordance with 12 U.S.C. § 1841 (k) .

ARTICLE 19    
SETTLEMENT AT TERMINATION
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date or
any other date that may be agreed by the Parties shall be the “Termination
Date”; provided that if such date is not a Business Day, the Termination Date
shall occur on the immediately preceding Business Day), the Parties covenant and
agree to proceed as provided in this Article 19; provided that (x) this
Agreement shall continue in effect following any Termination Date until all
obligations are finally settled as contemplated by this Article 19 and (y) the
provisions of this Article 19 shall in no way limit the rights and remedies
which the Non-Defaulting Party may have as a result of an Event of Default,
whether pursuant to Article 18 above or otherwise:
(a)    If any Procurement Contract does not either (i) by its terms (or the
terms under which it was originally assigned to Aron) automatically become
assigned (or reassigned) to the Company on and as of the Termination Date in a
manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(i) such Procurement Contract shall be assigned (or reassigned) to the Company
or shall be terminated, (ii) all rights and obligations of Aron under each of
the then outstanding Procurement Contracts shall be assigned to the Company,
(iii) the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by such Third Party
Suppliers and the Company from any further obligations thereunder. In connection
with the assignment or reassignment of any Procurement Contract, the Parties
shall endeavor, in a commercially reasonable manner, to facilitate the
transitioning of the supply and payment arrangements, including any change in
payment terms, under the relevant Procurement Contracts so as to prevent any
material disruption in the supply of Crude Oil thereunder.
(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitments shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and


82

--------------------------------------------------------------------------------





obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement, including but not limited to the Required Storage and
Transportation Arrangements (an “Ancillary Contract”) and such Ancillary
Contract does not by its terms expire or terminate on and as of the Termination
Date, then the Parties shall promptly negotiate and enter into with each service
provider thereunder such instruments or other documentation, in form and
substance reasonably satisfactory to the Parties, pursuant to which as of the
Termination Date (i) such Ancillary Contract shall be assigned to the Company or
shall be terminated, (ii) all rights and obligations of Aron with respect to
each then outstanding Ancillary Contract shall be assigned to the Company,
(iii) the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by the third party
service providers thereunder and the Company from any further obligations with
respect to such Ancillary Contract. For each case in which the Company has
transferred to Aron for purposes of this Agreement the historical pipeline
capacity of the Company on any Included Location or where Aron has been a
shipper of record on a pipeline for volumes of Crude Oil or Products shipped by
Aron for purposes of this Agreement and as a result of has generated a capacity
history based on such shipments, Aron shall, in connection with the occurrence
of a Termination Date, endeavor in good faith and in a commercially reasonable
manner to cause such historical pipeline capacity, including any adjustments to
such history based on and attributable to quantities of Crude Oil and/or
Products transported by Aron for purposes of this Agreement (“Related Pipeline
Capacity”), to be transferred the Company, as directed, in each case subject to
any applicable rules, regulations and tariffs; provided that the Company shall
reimburse Aron for any out-of-pocket costs and expenses incurred by Aron in
connection with its endeavoring to effect such transfer. Without limiting the
foregoing, Aron agrees, upon request of the Company at any time prior to and
after a Termination Date, to cooperate in good faith with the Company to
endeavor to cause each Pipeline System at any Included Location to agree and
acknowledge that the Related Pipeline Capacity shall be for the benefit of the
Company; provided that the Company shall reimburse Aron for any out-of-pocket
costs and expenses incurred by Aron in connection with its endeavoring to effect
such agreement and acknowledgement. Any historical capacity held by Aron that
does not constitute Related Pipeline Capacity shall be retained by Aron. In
addition, if despite Aron’s commercially reasonable efforts, a Pipeline System
will not effect or permit such transfer or the portion of Aron’s historical
pipeline capacity constitute Related Pipeline Capacity cannot be identified or
allocated, no transfer shall be required with respect to such Pipeline System.


83

--------------------------------------------------------------------------------





(d)    The Parties shall enter into the Step-Out Inventory Sales Agreement,
pursuant to which the volume of Crude Oil and Products in the Storage Tanks,
Included Supplemental Facilities, Other Included Crude Locations and any other
Included Locations shall be purchased and transferred as contemplated therein.
The Crude Oil volumes measured by Supplier’s Inspector at the Termination Date
and recorded in Supplier’s Inspector’s final inventory report shall be the
“Termination Date Crude Oil Volumes” for the purposes of this Agreement and the
Product volumes measured by Supplier’s Inspector at the Termination Date and
recorded in Supplier’s Inspector’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”.
(e)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
19.2    Termination Amount.
(a)    The “Termination Amount” shall equal:
(i)    the Termination Date Purchase Value, which is the aggregate amount
payable to Aron under the Step-Out Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date, plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination, plus
(v)    the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for


84

--------------------------------------------------------------------------------





which such calculations are to be made under this Agreement; provided that, if
such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number, plus
(vi)    any unpaid portion of the Annual Fee or other fees owed to Aron pursuant
to Section 10.8, plus
(vii)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N; provided that, if such FIFO Balance Final Settlement is due to
Aron, then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, minus
(viii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, and
(ix)    all amounts due from Aron to the Company under the Marketing and Sales
Agreement by Aron to the Company for services provided up to the Termination
Date.
Without duplication of the foregoing, the Termination Amount shall include all
amounts due from one party to the other specified on Schedule U hereto; provided
that the Estimated Termination Amount shall include (A) all such amounts due
from the Company to Aron and (B) the Non-Holdback Portion, if any, as determined
in Section 19.2(b) below and due from Aron to the Company. For the avoidance of
doubt, the Estimated Termination Amount shall not include the Termination
Holdback Amount. All of the foregoing amounts shall be aggregated or netted to a
single liquidated amount owing from one Party to the other. If the Termination
Amount is a positive number, it shall be due to Aron and if it is a negative
number, the absolute value thereof shall be due to the Company.
(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall be such portion of the total of all amounts due from Aron
to the Company that are listed on Schedule U hereto (the “Maximum Holdback
Amount”) as Aron deems appropriate in its commercially reasonable judgment based
on the estimation process set forth herein; provided further that, if the
Maximum Holdback Amount exceeds the Termination Holdback Amount, such excess
shall be referred to as the “Non-Holdback Portion” hereunder. Without limiting
the generality of the foregoing, the Parties agree that the amount due under
Section 19.2(a)(i) above shall be estimated by Aron in the same manner and using
the same methodology as it used in preparing the Estimated


85

--------------------------------------------------------------------------------





Commencement Date Value, but applying the Step-Out Values as indicated on
Schedule B hereto and other price terms provided for herein with respect to the
purchase of the Termination Date Volumes. Aron shall use its commercially
reasonable efforts to prepare, and provide the Company with, an initial
Estimated Termination Amount, together with appropriate supporting
documentation, at least five (5) Business Days prior to the Termination Date. To
the extent reasonably practicable, Aron shall endeavor to update its calculation
of the Estimated Termination Amount by no later than 12:00 noon CPT on the
Business Day prior to the Termination Date. If Aron is able to provide such
updated amount, that amount shall constitute the Estimated Termination Amount
and shall be due and payable by no later than 5:00 p.m. CPT on the Business Day
preceding the Termination Date. Otherwise, the initial Estimated Termination
Amount shall be the amount payable on the Termination Date. If the Estimated
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
(d)    Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, transfer of
title to Crude Oil or Products or to otherwise cooperate in the transition
matters described in Section 19.1 unless the Company shall have performed its
obligations under the Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.

ARTICLE 20    
INDEMNIFICATION
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation


86

--------------------------------------------------------------------------------





or warranty of Aron made herein or in connection herewith proving to be false or
misleading, (ii) any failure by Aron to comply with or observe any Applicable
Law, (iii) Aron’s negligence or willful misconduct, or (iv) injury, disease, or
death of any person or damage to or loss of any property, fine or penalty, any
of which is caused by Aron or its employees, representatives, agents or
contractors in exercising any rights or performing any obligations hereunder or
in connection herewith, except to the extent that any Liability arising under
clause (iv) has resulted from the negligence or willful misconduct on the part
of the Company, its Affiliates or any of their respective employees,
representatives, agents or contractors.
20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, including any conduct by the Company on behalf of
or as the agent of Aron under the Required Storage and Transportation
Arrangements, (iii) the Company’s failure to comply with its obligations under
the terminalling, pipeline and lease agreements underlying the Required Storage
and Transportation Arrangements, (iv) the Company’s negligence or willful
misconduct, (v) any failure by the Company to comply with or observe any
Applicable Law, (vi) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, (vii) actual
or alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby or (viii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether J.
Aron is a party thereto, except to the extent that any Liability arising under
clause (vi), (vii) or (viii) above has resulted from the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.
20.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided, that, the failure to give such notice shall not affect
the indemnification provided hereunder, except to the extent that the
indemnifying Party is materially


87

--------------------------------------------------------------------------------





adversely affected by such failure. Each Party shall have the right but not the
duty to participate, at its own expense, with counsel of its own selection, in
the defense and settlement thereof without relieving the other of any
obligations hereunder. Notwithstanding the foregoing, an indemnifying Party
shall not be entitled to assume responsibility for and control of any judicial
or administrative proceeding if such proceeding involves an Event of Default by
the indemnifying Party under this Agreement which shall have occurred and be
continuing.

ARTICLE 21    
LIMITATION ON DAMAGES
Unless otherwise expressly provided in this Agreement, the Parties’ liability
for damages is limited to direct, actual damages only (which include any amounts
determined under Article 18) and neither Party shall be liable for specific
performance, lost profits or other business interruption damages, or special,
consequential, incidental, punitive, exemplary or indirect damages, in tort,
contract or otherwise, of any kind, arising out of or in any way connected with
the performance, the suspension of performance, the failure to perform, or the
termination of this Agreement; provided, however, that, such limitation shall
not apply with respect to (i) any third party claim for which indemnification is
available under this Agreement or (ii) any breach of Article 23. Each Party
acknowledges the duty to mitigate damages hereunder.



ARTICLE 22    
AUDIT AND INSPECTION
22.1    During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided, that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.

ARTICLE 23    
CONFIDENTIALITY
23.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential


88

--------------------------------------------------------------------------------





and shall not be disclosed to any third party, except (i) as may be required by
court order or Applicable Laws or as requested by a Governmental Authority,
(ii) to such Party’s or its Affiliates’ employees, directors, shareholders,
auditors, consultants, banks, lenders, financial advisors and legal advisors, or
(iii) to such Party’ insurance providers, solely for the purpose of procuring
insurance coverage or confirming the extent of existing insurance coverage;
provided, that, prior to any disclosure permitted by this clause (iii), such
insurance providers shall have agreed in writing to keep confidential any
information or document subject to this Section. The confidentiality obligations
under this Agreement shall survive termination of this Agreement for a period of
two (2) years following the Termination Date. The Parties shall be entitled to
all remedies available at law, or in equity, to enforce or seek relief in
connection with the confidentiality obligations contained herein.
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.

ARTICLE 24    
GOVERNING LAW
24.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
24.2    Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Article 26. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
24.3    Each Party waives, to the fullest extent permitted by Applicable Law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.


89

--------------------------------------------------------------------------------






ARTICLE 25    
ASSIGNMENT
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
25.3    Any attempted assignment in violation of this Article 25 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.

ARTICLE 26    
NOTICES
26.1    All invoices, notices, requests and other communications given pursuant
to this Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth on Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth on Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.

ARTICLE 27    
NO WAIVER, CUMULATIVE REMEDIES
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or Default under, this Agreement, whether
of a like kind or different nature.
27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.


90

--------------------------------------------------------------------------------








ARTICLE 28    
NATURE OF THE TRANSACTION AND
RELATIONSHIP OF PARTIES
28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.

ARTICLE 29    
MISCELLANEOUS
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
29.2    The terms of this Agreement and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the matters
set forth in this Agreement, and no representations or warranties shall be
implied or provisions added in the absence of a written agreement to such effect
between the Parties. Except as set forth in Section 29.3 below, this Agreement
shall not be amended or otherwise modified or changed except by written
instrument executed by the Parties’ duly authorized representatives.
29.3    Notwithstanding anything herein to the contrary, each Schedule hereto
may be amended by email exchange between the Parties confirming such amendment
and such email exchange shall constitute a written agreement between the Parties
with respect to such amendment. In addition, to better effectuate the foregoing
amendment mechanism, the Parties may implement a standard form of email exchange
for such purposes.
29.4    No promise, representation or inducement has been made by any Party that
is not embodied in this Agreement or the other Transaction Documents, and
neither Party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
29.5    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.


91

--------------------------------------------------------------------------------





29.6    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any Person other than
the Parties and their successors and permitted assigns.
29.7    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
29.8    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.9    The words “executed”, “execution”, “signed”, “signature”, “delivery” and
words of like import in or relating to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
29.10    All transactions hereunder are entered into in reliance on the fact
that this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY LLC


By:    /s/ Simon Collier        
Name:    Simon Collier
Title:    Attorney-in-fact








92

--------------------------------------------------------------------------------





ALON REFINING KROTZ SPRINGS, INC.


By:    /s/ Frederec Green        
Name:    Frederec Green
Title:    Executive Vice President


By:    /s/ Regina Jones        
Name:    Regina Jones
Title:    Executive Vice President






Schedule C-1

